Exhibit 10.2


--------------------------------------------------------------------------------



[Published CUSIP Number:           ]
MULTI-YEAR SENIOR UNSECURED CREDIT AGREEMENT

dated as of
March 10, 2016
among
TYCO INTERNATIONAL HOLDING S.À R.L.,
as Borrower
THE LENDERS PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC
WELLS FARGO SECURITIES, LLC
and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
WELLS FARGO BANK, NATIONAL ASSOCIATION
and JPMORGAN CHASE BANK, N.A.,
as Syndication Agents









--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.01
Defined Terms    1

Section 1.02
Classification of Loans and Borrowings    19

Section 1.03
Terms Generally    19

Section 1.04
Accounting Terms; GAAP    19

ARTICLE II The Credits
20

Section 2.01
Commitments    20

Section 2.02
Loans and Borrowings    20

Section 2.03
Requests for Borrowings    21

Section 2.04
[Intentionally Omitted]    22

Section 2.05
Funding of Borrowings    22

Section 2.06
Interest Elections    23

Section 2.07
Termination and Reduction of Commitments    24

Section 2.08
Repayment of Loans; Evidence of Debt    25

Section 2.09
Prepayment of Loans    25

Section 2.10
Fees    26

Section 2.11
Interest    27

Section 2.12
Calculation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    27

Section 2.13
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs    28

Section 2.14
Defaulting Lender    29

Section 2.15
Commitment Increase    30

ARTICLE III Representations and Warranties
32

Section 3.01
Organization and Powers; Place of Business    32

Section 3.02
Authorization; Enforceability    32

Section 3.03
Governmental Approvals; No Conflicts    32

Section 3.04
Financial Condition; No Material Adverse Change    33

Section 3.05
Litigation and Environmental Matters    33

Section 3.06
Investment Company Status    33

Section 3.07
Taxes    33

Section 3.08
ERISA    34

Section 3.09
Disclosure    34

Section 3.10
Subsidiaries    34

Section 3.11
Margin Regulations    34

Section 3.12
Anti-Corruption Laws; Sanctions    34

ARTICLE IV Conditions
35


i

--------------------------------------------------------------------------------



Section 4.01
Effective Date    35

Section 4.02
Closing Date    36

Section 4.03
Each Borrowing    37

Section 4.04
Each Commitment Increase    38

ARTICLE V Covenants
38

Section 5.01
Financial Statements and Other Information    38

Section 5.02
Existence; Conduct of Business    40

Section 5.03
Maintenance of Properties; Insurance    40

Section 5.04
Books and Records; Inspection Rights    40

Section 5.05
Compliance with Laws    41

Section 5.06
Use of Proceeds    41

Section 5.07
Liens    41

Section 5.08
Fundamental Changes    43

Section 5.09
Financial Covenant    44

Section 5.10
Limitation on Restrictions on Subsidiary Dividends and Other Distributions    44

Section 5.11
Transactions with Affiliates    45

Section 5.12
Subsidiary Guarantors    47

Section 5.13
Subsidiary Debt    47

ARTICLE VI Events of Default
47

Section 6.01
Events of Default    47

ARTICLE VII The Administrative Agent
50

Section 7.01
Appointment and Authority    50

Section 7.02
Administrative Agent Individually    50

Section 7.03
Duties of Administrative Agent; Exculpatory Provisions    50

Section 7.04
Reliance by Administrative Agent    51

Section 7.05
Delegation of Duties    52

Section 7.06
Resignation or Removal of Administrative Agent    52

Section 7.07
Non-Reliance on Administrative Agent and Other Lenders    53

Section 7.08
Termination of Subsidiary Guaranty    53

Section 7.09
No Other Duties, etc    53

ARTICLE VIII Yield Protection, Illegality and Taxes
53

Section 8.01
Alternate Rate of Interest    54

Section 8.02
Illegality    54

Section 8.03
Increased Costs    54

Section 8.04
Break Funding Payments    56

Section 8.05
Taxes    56

Section 8.06
Matters Applicable to all Requests for Compensation    58


ii

--------------------------------------------------------------------------------



Section 8.07
Mitigation Obligations    58

ARTICLE IX Miscellaneous
58

Section 9.01
Notices    58

Section 9.02
Waivers; Amendments    60

Section 9.03
Expenses; Indemnity; Damage Waiver    60

Section 9.04
Successors and Assigns    62

Section 9.05
Survival    67

Section 9.06
Counterparts; Integration; Effectiveness    68

Section 9.07
Severability    68

Section 9.08
Right of Setoff    68

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process    69

Section 9.10
Waiver of Jury Trial    70

Section 9.11
Waiver of Immunities    70

Section 9.12
Judgment Currency    70

Section 9.13
Headings    71

Section 9.14
Confidentiality    71

Section 9.15
Posting of Approved Electronic Communications    72

Section 9.16
Treatment of Information    73

Section 9.17
[Reserved]    75

Section 9.18
USA PATRIOT Act Notice    75

Section 9.19
No Fiduciary Duty    75

Section 9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    76

Section 9.21
Lender Confirmation    77



SCHEDULES:
Schedule 1.01 - Pricing Grid
Schedule 2.01 - Commitments
Schedule 5.09 - Cross Guarantees
Schedule 9.01 - Administrative Agent’s Office
EXHIBITS:
Exhibit A - Form of Note
Exhibit B - Form of Assignment and Assumption
Exhibit C - Form of Subsidiary Guaranty
Exhibit D - Form of Commitment Increase Notice







iii

--------------------------------------------------------------------------------




MULTI-YEAR SENIOR UNSECURED CREDIT AGREEMENT (this “Agreement”) dated as of
March 10, 2016, among TYCO INTERNATIONAL HOLDING S.À R.L., a private limited
liability company (société á responsabilité limitée) incorporated under the laws
of Luxembourg, with a share capital of USD 381.751.876,55, having its registered
office at 29, Avenue de la Porte Neuve, L - 2227 Luxembourg and registered with
the Luxembourg trade and company register under number B122091 (the “Borrower”),
the LENDERS party hereto and CITIBANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“2012 Separation Transactions” means (a) the contribution (x) to ADT and its
subsidiaries of the assets, liabilities and equity interests of the North
American residential and small business security business in the United States
and Canada of the Parent and its subsidiaries and (y) to a newly formed Swiss
company (“Flow PubCo”) of the assets, liabilities and equity interests of the
flow control business of the Parent and its subsidiaries, (b) following the
contribution referred to in clause (a), the distribution of the equity interests
of ADT and Flow PubCo to the equityholders of the Parent and (c) the
consummation of the other transactions ancillary to the foregoing.
“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 9.18.
“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 9.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“ADT” means The ADT Corporation, a Delaware corporation.

1

--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, the term “control” (including the terms “controlling” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.
“Agent’s Group” means the Person serving as the Administrative Agent, acting in
its individual capacity, and its Affiliates.
“Agreement” has the meaning set forth in the Preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Base
Rate or the Federal Funds Effective Rate, respectively.
“Anti-Corruption Laws” means the FCPA, the United Kingdom Bribery Act 2010 and
any other laws, rules or regulations of any jurisdiction concerning or related
to bribery or corruption which are applicable to the Borrower or any Subsidiary.
“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the outstanding principal amounts of the Loans made by the respective
Lenders.
“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a compliance certificate pursuant to
Section 5.01(c) for the first full fiscal quarter ending after the Closing Date,
with respect to the Facility Fee, 0.15% per annum, with respect to a Loan
maintained as an ABR Loan, 0.35% per annum and with respect to a Loan maintained
as a Eurodollar Loan, 1.35% per annum and (b) thereafter (i) until such date as
the Borrower shall have obtained an Index Debt Rating from at least two of S&P,
Moody’s and Fitch, the applicable percentage per annum set forth on the Pricing
Grid determined by reference to the Total Leverage Ratio as set forth in the
most recent compliance certificate received by the Administrative Agent pursuant
to Section 5.01(c) and (ii) from and after the date that the Borrower shall have
obtained an Index Debt Rating from at least two of S&P, Moody’s and Fitch, the
applicable percentage per annum set forth on the Pricing Grid opposite the
reference to the applicable Index Debt Rating under the heading “Applicable
Rate”; any change in the Applicable Rate resulting from an Index Debt Rating
Change shall be determined in accordance with Schedule 1.01 and shall be
effective on the date of such Index Debt Rating Change.

2

--------------------------------------------------------------------------------



So long as clause (b)(i) above is applicable, any increase or decrease in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
compliance certificate is delivered pursuant to Section 5.01(c); provided, that
if a compliance certificate is not delivered when due in accordance with such
Section, then, Level IV shall apply as of the first Business Day after the date
on which such compliance certificate was required to have been delivered and
shall remain in effect until the date on which such compliance certificate is
delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.12(c).
“Approved Electronic Communication” means each Communication that the Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the Transactions, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by the Borrower to the Administrative Agent and
without limiting or otherwise affecting either the Administrative Agent’s right
to effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any notice of borrowing, any notice of
conversion or continuation and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (b) any notice pursuant to Section 2.09
and any other notice relating to the payment of any principal or other amount
due under any Loan Document prior to the scheduled date therefor, (c) all
notices of any Default or Event of Default and (d) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article IV or any other condition
to any Borrowing or other extension of credit hereunder or any condition
precedent to the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.15(a).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.15(b).
“Assumption Agreement” has the meaning assigned to such term in
Section 2.15(b)(ii).
“Availability Period” means, with respect to each Lender, the period from and
including the Closing Date to but excluding the earlier of the Maturity Date and
the date of termination of the Commitments.
“Bail-In Action” has the meaning assigned to such term in Section 9.20.

3

--------------------------------------------------------------------------------



“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate or prime rate in effect at its principal
office in New York City.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the Preamble hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“CGMI” means Citigroup Global Markets Inc.
“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement (including the adoption or taking
effect after the date of this Agreement of any rule or regulation relating to a
law adopted prior to the date of this Agreement), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 8.03(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything to the contrary, (A) the Dodd‑Frank Wall Street Reform
and Consumer Protection Act and the rules and regulations with respect thereto,
and (B) all requests, rules, guidelines and directions promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III), shall in each case be deemed
to be a “Change in Law”, regardless of the date adopted or enacted.
“Citibank” means Citibank, N.A.
“Closing Date” means the date, on or after the Effective Date, but not after the
Commitment Termination Date, on which the conditions precedent set forth in
Section 4.02 hereof have been satisfied in full or waived in accordance with the
terms hereof.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment

4

--------------------------------------------------------------------------------



may be (a) increased from time to time pursuant to Section 2.15; (b) reduced
from time to time pursuant to Section 2.07; and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $1,000,000,000.
“Commitment Increase” has the meaning assigned to such term in Section 2.15(a).
“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.15(a).
“Commitment Termination Date” means the earliest of (a) the termination of all
Commitments pursuant to Section 2.07, (b) the date of the valid termination of
the Merger Agreement in accordance with its terms and (c) October 24, 2016 or,
if the Outside Date (as defined in the Merger Agreement as in effect on the
Signing Date) shall have been extended to a later date as provided in
Section 8.1(c) of the Merger Agreement (as in effect on the Signing Date), such
later date (but in any event not later than January 24, 2017).
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, the Borrower or its Affiliates or the Transactions,
including, without limitation, all Approved Electronic Communications.
“Compensation Period” has the meaning assigned to such term in Section 2.05(b).
“Consolidated” refers to the consolidation of accounts of the Borrower and its
consolidated Subsidiaries in accordance with GAAP.
“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows,
(g) any other nonrecurring or non-cash charges and (h) charges incurred in
respect of the Transactions or in respect of the Merger or related transactions,
and minus, to the extent included in calculating such Consolidated Net Income
for such period, the sum of (a) any extraordinary income or gains, (b) gains on
the sales of assets outside of the ordinary course of business and gains from
discontinued operations, (c) any gains on the retirement of debt identified in
the Consolidated statements of cash flows and (d) any other nonrecurring or
non-cash income, all as determined on a Consolidated basis; provided that, in
calculating Consolidated EBITDA, the effect of the Cross-Guarantees shall be
disregarded. If during such period the Borrower or any Subsidiary shall have
made an acquisition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition occurred on the
first day of such period. Notwithstanding the foregoing, for the purpose of
calculating the financial covenant in Section 5.09 hereof for any period that
requires determination

5

--------------------------------------------------------------------------------



of Consolidated EBITDA for a fiscal quarter ending prior to the Closing Date,
such Consolidated EBITDA shall be the Consolidated EBITDA of the Parent (and the
definitions of Consolidated Net Income and Consolidated Interest Expense shall
be read accordingly).
“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Borrower and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.
“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Borrower for such period.
“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Borrower as
of the end of the most recently concluded fiscal quarter of the Borrower.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Borrower determined on a Consolidated basis as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the Consolidated balance sheet of the Borrower; provided that, if a
Permitted Securitization Transaction is outstanding at such date and is
accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
Consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
guaranteed by the Borrower or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise), except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000; and provided, further, that Consolidated Total Debt shall
not include Cross-Guarantees.
“Cross-Guarantees” means the Guarantees by the Parent or its subsidiaries
(i) that remain in effect after the consummation of the 2012 Separation
Transactions of obligations of ADT and Flow PubCo and their respective
subsidiaries that are listed on Schedule 5.09 or (ii) of obligations of Tyco
Electronics Ltd. or Covidien International Finance S.A. and their respective
subsidiaries that are listed on Schedule 5.09, in each case, to the extent that
the direct obligor with respect to the obligations covered by such Guarantee
guarantees or is otherwise obligated to the payments of such guaranteed
obligation for the benefit of the Parent or such subsidiary.
“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money, (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person

6

--------------------------------------------------------------------------------



(except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business), (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days, (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP, (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien, and
(g) all Guarantees by such Person of Debt of others (except the Borrower or any
Subsidiary); provided that the term “Debt” shall not include:
(A)    Intercompany Debt (except that, for the purposes of Sections 5.10 and
5.11, Debt shall include Intercompany Debt);
(B)    obligations in respect of trade letters of credit or bank guaranties
supporting trade and similar accounts payable arising in the ordinary course of
business; or
(C)    Nonrecourse Debt.
“Debtor Relief Law” has the meaning assigned to such term in Section 6.01(h).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means at any time, subject to Section 2.14(b), (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or that has failed for two or
more Business Days to make any other payment due hereunder (each, a “funding
obligation”), unless such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (specifically
identified in writing and including the particular default, if any) has not been
satisfied, as notified by such Lender to the Administrative Agent in writing,
(b) any Lender that has notified the Administrative Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such position is based on such Lender’s
good faith determination that one or more conditions precedent to funding
(specifically identified and including the particular default, if any) cannot be
satisfied, as indicated in such writing or public statement, (c) any Lender that
has, for three or more Business Days after written request of the Administrative
Agent or the Borrower, failed to confirm in writing to the Administrative Agent
and the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s and the Borrower’s
receipt of such written confirmation) or (d) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company.

7

--------------------------------------------------------------------------------



Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any of clauses (a) through (d) above will be conclusive and binding
absent manifest error, and such Lender will be deemed to be a Defaulting Lender,
subject to Section 2.14(b), upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders.
“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco International Management Company.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 4.01.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.
“ERISA Event” means (a) any “reportable event” (as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan), (b) the
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA (other than payment of PBGC premiums) with respect to the
termination of any Plan, (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to the PBGC’s
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA

8

--------------------------------------------------------------------------------



Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or (h) the failure to
timely make any required contribution or premium payment in respect of any Plan
or contribution in respect of any Multiemployer Plan.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Rate.
“Eurodollar Reserve Percentage”, in respect of any Lender and for any day during
any Interest Period, means the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board for determining such Lender’s reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
“Eurocurrency liabilities”, as in effect from time to time (“FRB Regulation D”).
“Event of Default” has the meaning assigned to such term in Article VI.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
hereunder, (a) franchise taxes or taxes imposed on (or measured by) its net
income, in each case, by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located, or in which it conducts any trade or business or as a result
of a present or former connection between such recipient and the jurisdiction
(provided that such connection is not attributable to or does not result from
executing, delivering or performing its obligations or receiving a payment
under, or enforcing, this Agreement or any other Loan Document) or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 9.04(e)), any United States withholding tax that is imposed on amounts
payable to such Lender pursuant to a Law in effect on the date on which such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to withholding tax pursuant to Section 8.05(a),
(d) Taxes attributable to such Lender’s failure to comply with
Section 8.05(e) or Section 8.05(g), (e) any withholding taxes imposed under
FATCA, (f) any withholding tax on payments of interest made or similar income
made or ascribed by a paying agent established in Luxembourg to or for the
immediate benefit of a Luxembourg resident individual in accordance with the
Luxembourg laws of December 23, 2005 and (g) all liabilities, penalties, and
interest incurred with respect to any of the foregoing.
“Existing Credit Agreement” means the Amended and Restated Five-Year Senior
Unsecured Credit Agreement dated as of August 7, 2015 among Tyco International
Finance S.A., as borrower, the Parent, as guarantor, the lenders party thereto
and Citibank, N.A., as administrative agent.
“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

9

--------------------------------------------------------------------------------



“Facility Fee” has the meaning assigned to such term in Section 2.10(a)(iii).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto, any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Effective Rate” means, for any day, the higher of (a) zero and
(b) the rate published for such day (or, if such day is not a Business Day,
published for the immediately preceding Business Day) by the Federal Reserve
Bank of New York for overnight Federal funds transactions with members of the
Federal Reserve System, or, if such rate is not so published for any day that is
a Business Day, the average of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means the fee letter dated January 24, 2016, between Tyco
International Finance S.A. and Citigroup Global Markets Inc..
“Fitch” means Fitch, Inc. and any successor to its business of rating debt
securities.
“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.
“Flow PubCo” has the meaning assigned to such term in the definition of 2012
Separation Transactions.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning assigned to such term in Section 9.04(f).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to

10

--------------------------------------------------------------------------------



purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Debt or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Debt or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.
“Increase Date” has the meaning assigned to such term in Section 2.15(a).
“Increasing Lender” has the meaning assigned to such term in Section 2.15(b).
“Indebted Subsidiary” has the meaning assigned to such term in Section 5.10(ix).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than, as
applicable, any Subsidiary that is then a Subsidiary Guarantor) or subject to
any other credit enhancement.
“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.
“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating level to
another on the Pricing Grid in accordance with the provisions of Schedule 1.01,
each Index Debt Rating Change to be deemed to take effect on the date on which
the relevant change in rating is first publicly announced by S&P, Moody’s or
Fitch, as the case may be.
“Information” has the meaning assigned to such term in Section 9.14.
“Information Memorandum” means the document in the form approved by the Borrower
concerning the Borrower and its Subsidiaries which, at the Borrower’s request
and on its behalf, was prepared in relation to this transaction and distributed
by the Joint Lead Arrangers to selected financial institutions before the date
of this Agreement.
“Intangible Assets” means, at any date, the amount (if any) stated under the
headings “Goodwill” and “Intangible assets, net” or under any other heading
relating to goodwill and intangible assets separately listed, in each case, on
the face of a balance sheet of the Borrower prepared on a Consolidated basis as
of such date.

11

--------------------------------------------------------------------------------



“Intercompany Debt” means (a) indebtedness of the Borrower owed to a Subsidiary
and (b) indebtedness of a Subsidiary owed to the Borrower or another Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided that
(a)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period of one or more whole months that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and
(c)    the Borrower may not select any Interest Period that may end after the
Maturity Date.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Joint Lead Arrangers” means CGMI, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A., Barclays Bank PLC and Wells Fargo
Securities, LLC.
“Lender Insolvency Event” means that a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or such Lender or its Parent Company has become the subject of a Bail-In Action;
provided that for the avoidance of doubt, a

12

--------------------------------------------------------------------------------



Lender Insolvency Event shall not have occurred solely by virtue of (i) the
ownership or acquisition of any equity interest in a Defaulting Lender or any
direct or indirect Parent Company thereof by a Governmental Authority or (ii) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case so long as such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the higher of (i) zero and (ii) the ICE Benchmark Administration
Settlement Rate (“LIBOR”), as it is published by Reuters or any successor to or
substitute for such service, providing rate quotations of LIBOR, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.
“Loan Documents” means this Agreement, each Note (if any), the Fee Letter and
each Subsidiary Guaranty (if any).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.
“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.
“Maturity Date” means August 7, 2020.

13

--------------------------------------------------------------------------------



“Merger” means the merger of Jagara Merger Sub LLC with and into the Target with
the Target being the surviving corporation of such merger, pursuant to the
Merger Agreement.
“Merger Agreement” means the Agreement and Plan of Merger dated as of
January 24, 2016 by and among the Target, the Parent and Jagara Merger Sub LLC,
including all schedules and exhibits thereto, as may be amended from time to
time.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.
“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Borrower’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Borrower outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Borrower or such other Consolidated Person of the Borrower) as
a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non‑recourse financings to the
non-recourse nature of the obligations thereunder).
“Note” means a promissory note, substantially in the form of Exhibit A, made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).
“OFAC” means Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Currency” has the meaning assigned to such term in Section 9.12.
“Other Parent Subsidiary” means any subsidiary of the Parent (other than the
Borrower or any Subsidiary thereof).
“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except any Luxembourg
registration duties (droits d’enregistrement) payable in the case of voluntary
registration of any Loan Document with the Administration de l’Enregistrement et
des Domaines in Luxembourg, or registration of any Loan Document in Luxembourg
in connection with a legal proceeding that is not required to maintain,
preserve, establish or enforce the rights of a party to

14

--------------------------------------------------------------------------------



any Loan Document, and except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 9.04(e)).
“Parent” means Tyco International plc (which is expected to be renamed Johnson
Controls plc as of the Closing Date).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).
“Payee” has the meaning assigned to such term in Section 9.12.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Borrower or a Subsidiary acquires
all or substantially all of the assets of such Person if such Debt is assumed by
the Borrower or such Subsidiary and was not created in contemplation of any such
event (“Acquired Debt”) and any Refinancing thereof; provided that, if such
Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt only if
the Borrower is the obligor thereunder.
“Permitted Securitization Transaction” means any sale or sales of any accounts,
accounts receivable, general intangibles, chattel paper or other financial
assets and related rights and assets of the Borrower and/or any of its
Subsidiaries (including revolving sales of such assets), and financing secured
by the assets so sold, provided that the aggregate net amount paid to the
Borrower and its Subsidiaries in respect of such transactions, as the same may
be reduced from time to time by collections with respect to such sold assets and
the amount of such sold assets that become defaulted accounts receivable or
otherwise in accordance with the terms of the documentation for such Permitted
Securitization Transaction, shall not exceed $500,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Preferred Stock” means any preferred and/or redeemable capital stock of the
Borrower or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation

15

--------------------------------------------------------------------------------



or otherwise, or redeemable at the option of the holder, in whole or in part, on
or prior to the Maturity Date.
“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.
“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Indemnified Party” of an Indemnitee means (1) any controlling Person or
controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its controlling Persons or controlled
Affiliates and (3) the respective agents of such Indemnitee or any of its
controlling Persons or controlled Affiliates, in the case of this clause (3),
acting at the express instructions of such Indemnitee, such controlling Person
or such controlled Affiliate.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
administrators and trustees of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in
Section 7.06(b).
“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Borrower or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.
“Required Currency” has the meaning assigned to such term in Section 9.12.
“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.
“Resignation Effective Date” has the meaning assigned to such term in
Section 7.06(a).
“Responsible Officer” means (i) any Manager or General Manager of the Borrower
and (ii) any President, Executive Vice President or Senior Vice President of
Tyco International Management Company, LLC.
“Restricting Information” has the meaning assigned to such term in
Section 9.16(a).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.

16

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.
“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.
“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of comprehensive Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state or (b) any Person majority owned or
controlled by any such Person or Persons described in the foregoing clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:
(a)    the proportionate share attributable to such Subsidiary of the total
assets of the Borrower (after intercompany eliminations) exceeds 15% of the
total assets of the Borrower, determined on a Consolidated basis as of the end
of the most recently completed fiscal year; or
(b)    the Borrower’s and its Subsidiaries’ equity in the income of such
Subsidiary from continuing operations before income taxes, extraordinary items
and cumulative effect of a change in accounting principles exceeds 15% of
Consolidated income of the Borrower from continuing operations before income
taxes, any loss on the retirement of debt, extraordinary items, cumulative
effect of a change in accounting principles, and before any impairment charges,
determined for the most recently completed fiscal year.
“Signing Date” means January 24, 2016.
“SPC” has the meaning assigned to such term in Section 9.04(f).
“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

17

--------------------------------------------------------------------------------



“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.
“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12 (whether required by Section 5.12 to do so or
otherwise).
“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary, in
substantially the form of Exhibit C, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Borrower.
“Successor” has the meaning assigned to such term in Section 5.08(a).
“Target” means Johnson Controls, Inc., a Wisconsin corporation.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.
“Ticking Fee” has the meaning assigned to such term in Section 2.10(a)(ii).
“Total Leverage Ratio” has the meaning assigned to such term in Section 5.09.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of the Loans and the
use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary, all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Borrower.

18

--------------------------------------------------------------------------------



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement and the other Loan Documents, Loans or Borrowings may be classified
and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR Borrowing”).
Section 1.03    Terms Generally. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns; (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear; and (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then (a) the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); and (b) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Section 1.05    Luxembourg Terms. In this Agreement, where it relates to a
company incorporated under the laws of Luxembourg, a reference to:
(a)    a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou

19

--------------------------------------------------------------------------------



judiciaire), composition with creditors (concordat préventif de la faillite),
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), general settlement with creditors, reorganisation or similar laws
affecting the rights of creditors generally;
(b)    a receiver, administrative receiver, administrator or the like includes,
without limitation, a juge délégué, commissaire, juge-commissaire, liquidateur
or curateur; and
(c)    a Person being unable to pay its debts includes that Person being in a
state of cessation of payments (cessation de paiements).
Section 1.06    Restricted Lenders. With respect to each Lender or Affiliate of
such Lender that qualifies as a resident party domiciled in Germany (Inländer)
within the meaning of section 7 paragraph 63 of the German Foreign Trade Act
(Außenwirtschaftsverordnung) (each a “Restricted Lender”), Sections 3.12 and
5.06 shall only apply to the extent that such provision would not result in (a)
any violation of, conflict with or liability under EU Regulation (EC) 2271/96 or
(b) a violation or conflict with section 7 of the German Foreign Trade Act
(Außenwirtschaftsverordnung) or a similar anti-boycott statute. In connection
with any amendment, waiver, determination or direction relating to any part of
Sections 3.12 and 5.06 of which a Restricted Lender does not have the benefit,
to the extent that on or prior to the date of such amendment, waiver,
determination or direction (and until such time as Lender shall advise the
Administrative Agent and Borrower in writing otherwise), such Lender has advised
the Administrative Agent and Borrower in writing that it does not have such
benefit, the Commitments of that Restricted Lender will be excluded for the
purpose of determining whether the consent of the Required Lenders has been
obtained or whether the determination or direction by the Required Lenders has
been made.
ARTICLE II    
The Credits
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in dollars to the Borrower
from time to time during the Availability Period applicable to such Lender in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s then applicable Commitment or (b) the
total Revolving Credit Exposures exceeding the then applicable total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.
Section 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their then applicable respective
Commitments. The obligations of the Lenders under this Agreement are several and
not joint and several. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder and
no other Lender shall be responsible for such failure by any Lender.

20

--------------------------------------------------------------------------------



(b)    Subject to Section 8.03, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any U.S. or
non-U.S. branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement or result in any
obligations of the Borrower to pay additional amounts under Section 8.03 or
8.05.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
and at the time each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 (except that any such Borrowing may be in the aggregate amount that
is equal to the entire unused balance of the total Commitments). Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not be more than a total of ten Eurodollar Borrowings outstanding at the
same time.
Section 2.03    Requests for Borrowings.
(a)    To request a Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone, facsimile or electronic mail (i) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (except as provided in
Section 2.03(b)) or (ii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each Borrowing
Request shall be irrevocable and, if made telephonically, shall be confirmed
promptly, by hand delivery, facsimile or electronic mail of a written Borrowing
Request in a form approved by the Administrative Agent and be executed by a
Managing Director of the Borrower or another authorized borrowing representative
of the Borrower, as notified by the Borrower to the Administrative Agent from
time to time. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the

21

--------------------------------------------------------------------------------



Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
(b)    The Borrower may request a Eurodollar Borrowing having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period” by notifying the Administrative Agent not later
than 11:00 a.m., New York City time, four Business Days prior to the requested
date of such Borrowing having such Interest Period, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; and not
later than 8:00 a.m., New York City time, on the Business Day after receiving
such request from the Borrower, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been agreed to by all
the Lenders. If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.
Section 2.04    [Intentionally Omitted].
Section 2.05    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Upon
satisfaction of the applicable conditions set forth in Section 4.03 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
will make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, or
by 1:00 p.m., New York City time, on the proposed date of such Borrowing, in the
case of ABR Borrowings, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender did not
make available such Lender’s share of such Borrowing, then such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect plus the Administrative Agent’s standard
processing fee for interbank compensation. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute

22

--------------------------------------------------------------------------------



such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with the
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
Section 2.06    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, facsimile or electronic
mail by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and, if made telephonically, shall be
confirmed promptly in a signed notice by hand delivery, facsimile or electronic
mail to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

23

--------------------------------------------------------------------------------



(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
subject to Section 2.03(b).
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (a) or (b) of Article VI has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing; and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
Section 2.07    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitment of each Lender shall
terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000;
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other debt or
equity financings, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under paragraph (b) of this Section shall be made ratably
among the Lenders in accordance with their respective Commitments.

24

--------------------------------------------------------------------------------



Section 2.08    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement or the other Loan Documents.
(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes payable to the
order of the payee named therein (or, if such Note is a registered note, to such
payee and its registered assigns).
Section 2.09    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay, without premium or penalty but subject to Section 8.04, any Borrowing in
whole or in part subject to prior notice in accordance with paragraph (b) of
this Section.
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed in a signed notice sent by facsimile or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment. Each such
notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07

25

--------------------------------------------------------------------------------



(c). Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02(c). Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.11 and break funding
payments to the extent required by Section 8.04.
Section 2.10    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender the following fees:
(i)    on the Effective Date, an upfront fee in an amount agreed to in the Fee
Letter (the “Upfront Fee”).
(ii)    on the earlier of (i) the date this Agreement is terminated without
funding of the Loans and (ii) the Closing Date, a ticking fee (the “Ticking
Fee”), accruing from the date that is thirty days after the Effective Date, in
an amount equal to 0.15% per annum of the aggregate Commitments hereunder
outstanding from time to time.
(iii)    a facility fee, which shall accrue on the daily amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which the Commitments terminate and the Loans made
by it have been paid in full, at the rate per annum set forth on the Pricing
Grid opposite the reference to the applicable Total Leverage Ratio or applicable
Index Debt Rating, as the case may be, under the heading “Facility Fee” (the
“Facility Fee”). Facility Fees accrued through and including the last Business
Day of March, June, September and December of each year shall be payable on each
such last Business Day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Commitments terminate. Determination of the applicable Facility Fee shall be
made in accordance with the procedure for determination of the Applicable Rate
as set forth in the definition thereof.
(b)    The Borrower agrees to pay to the Administrative Agent and the Joint Lead
Arrangers, for their own accounts, the fees payable in the amounts and at the
times agreed in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Upfront Fees, Ticking Fees and Facility Fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

26

--------------------------------------------------------------------------------



Section 2.11    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower under any Loan Document
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment; and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
Section 2.12    Calculation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(b)    All fees hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period pursuant to clause (b)(i) of the definition of Applicable Rate, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of

27

--------------------------------------------------------------------------------



the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under any Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Section 2.11(c) or Article VI.
Section 2.13    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 8.03,
8.04 or 8.05, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon; provided that no
amount shall be deemed to have been received on the next succeeding Business Day
if the Borrower provides the Administrative Agent with written confirmation of a
Federal Reserve Bank reference number no later than 4:00 p.m., New York City
time, on the date when due. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except that payments
pursuant to Sections 8.03, 8.04, 8.05 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under this Agreement and the other Loan Documents shall be made in
dollars in New York, New York.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or such other obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact; and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments that shall be equitable so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (x) if any
such participations are purchased and all

28

--------------------------------------------------------------------------------



or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (y) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.13(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.14    Defaulting Lender.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to Section 2.10(a)(ii) (without prejudice to the rights of
the Non‑Defaulting Lenders in respect of such fees);
(ii)    to the fullest extent permitted by applicable law, such Lender will not
be entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Loans of such Lender hereunder will not be taken
into account in determining whether the Required Lenders or all of the Lenders,
as required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such

29

--------------------------------------------------------------------------------



amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender;
(iii)    the Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than 15 Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof); provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender; and
(iv)    the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 9.04(e).
(b)    If the Borrower and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such Revolving Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
Section 2.15    Commitment Increase.
(a)    The Borrower may, at any time, but in any event not more than once per
calendar quarter, prior to the Maturity Date, by notice to the Administrative
Agent in the form attached hereto as Exhibit D (each a “Commitment Increase
Notice”), request that the aggregate amount of the Commitments be increased by
an amount of at least $10,000,000 or an integral multiple of $5,000,000 in
excess thereof (each a “Commitment Increase”) to be effective as of a date that
is at least 90 days prior to the Maturity Date then in effect (each an “Increase
Date”) as specified in the related notice to the Administrative Agent; provided,
however, that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $1,250,000,000; and (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date, the
conditions set forth in Section 4.04 shall have been satisfied. The Borrower may
extend offers

30

--------------------------------------------------------------------------------



to one or more Lenders and/or to one or more third-party financial institutions
reasonably acceptable to the Administrative Agent to participate in a requested
Commitment Increase under this Section 2.15(a); provided, however, that the
Commitment of each such third‑party financial institution shall be in an amount
of $10,000,000 or an integral multiple of $5,000,000 in excess thereof. Any
Lender that has received such an offer may accept or decline such offer in such
Lender’s sole and absolute discretion.
(b)    On each Increase Date, each third-party financial institution that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.15(a) (each such financial institution, an “Assuming Lender”)
shall become a Lender party to this Agreement as of such Increase Date with a
Commitment in the amount of its participation in such Commitment Increase, and
the Commitment of each Lender that accepts an offer to participate in a
requested Commitment Increase (each an “Increasing Lender”) shall be increased
by the amount of its participation in such Commitment Increase; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:
(i)    certified copies of resolutions of the board of managers of the Borrower
approving the Commitment Increase and the corresponding modifications to this
Agreement and an opinion of counsel for the Borrower (which may be in-house
counsel), in each case, reasonably satisfactory to the Administrative Agent;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each an “Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing reasonably satisfactory to the Borrower and the
Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(b) and in Section 4.04, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 p.m., New York City
time, by telecopier, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
(c)    On the Increase Date, if any Loans are then outstanding, the Borrower
shall borrow from all or certain of the Lenders and/or (subject to compliance by
the Borrower with Section 8.04) prepay Loans of all or certain of the Lenders
such that, after giving effect thereto, the Loans (including, without
limitation, the Types and Interest Periods thereof) shall be held by the Lenders
(including for such purposes the Increasing Lenders and the Assuming Lenders)
ratably in accordance with their respective Applicable Percentage after giving
effect to such Commitment Increase. On and after each Increase Date, the
Applicable Percentage of each Lender’s participation in Loans shall be
calculated after giving effect to each such Commitment Increase.

31

--------------------------------------------------------------------------------



ARTICLE III    
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 3.01    Organization and Powers; Place of Business.
(d)    The Borrower is a company duly organized or formed and validly existing
under the laws of its jurisdiction of organization or formation. The Borrower
has all corporate powers and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except to the extent that failure to have any such power, authority
or governmental license, authorization, consent or approval could not, based
upon the facts and circumstances in existence at the time this representation
and warranty is made or deemed made, reasonably be expected to have a Material
Adverse Effect.
(e)    So long as the Borrower shall not have changed its jurisdiction of
organization pursuant to a transaction permitted under and in accordance with
this Agreement, the place of the central administration (siège de
l'administration centrale) and the centre of main interests (as defined in
Council Regulation (EC) No 1346/2000 of May 29, 2000 on insolvency proceedings,
as amended) of the Borrower are located at the place of its registered office
(siège statutaire) in Luxembourg.
Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and each other
Loan Document to which the Borrower is a party has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and any mandatory applicable provisions of
Luxembourg law of general application and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, and (b) will not violate, contravene,
or constitute a default under any provision of (i) any applicable material law
or regulation, (ii) the charter, by-laws or other organizational documents of
the Borrower, (iii) any order, judgment, decree or injunction of any
Governmental Authority, (iv) any agreement or instrument evidencing or governing
Debt of the Borrower, except for any contravention or default under any such
agreement or instrument evidencing or governing such Debt in an aggregate
principal amount, individually or in the aggregate for all such agreements or
instruments in respect of which there is a contravention or default, not in
excess of $25,000,000 or (v) any other material agreement or instrument binding
upon the Borrower or its assets.

32

--------------------------------------------------------------------------------



Section 3.04    Financial Condition; No Material Adverse Change.
(c)    The Borrower has heretofore furnished to the Administrative Agent (i) the
Parent’s consolidated balance sheet and statements of income, shareholders
equity and cash flows as of and for the fiscal year ended September 25, 2015,
reported on by Deloitte & Touche LLP, independent public accountants; and
(ii) the Parent’s consolidated balance sheet and statement of income for the
quarter ended December 25, 2015, certified by the Parent’s chief financial
officer. Such financial statements, present fairly, in all material respects,
the Consolidated financial position and results of operations and cash flows of
the Parent and its subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in subclause (ii) above.
(d)    Since September 25, 2015, there has been no material adverse change in
the consolidated financial condition, business or operations of the Borrower and
its Subsidiaries, taken as a whole.
Section 3.05    Litigation and Environmental Matters.
(f)    There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination which could, based upon the facts and circumstances in existence
at the time this representation and warranty is made or deemed made, reasonably
be expected to result in a Material Adverse Effect, other than the matters
described in the Parent’s filings of Forms 10K, 10Q or 8K, in each case on or
before the date hereof (the “Existing Litigation”), and other than shareholders’
derivative litigation or shareholders’ class actions based on the same facts and
circumstances as the Existing Litigation, or (ii) that could reasonably be
expected to adversely affect the validity or enforceability of any of the Loan
Documents or the Transactions.
(g)    Except with respect to any matters that could not, based upon the facts
and circumstances in existence at the time this representation and warranty is
made or deemed made, reasonably be expected to result in a Material Adverse
Effect and except for the matters described in the Parent’s filings of
Forms 10K, 10Q or 8K, in each case on or before the date hereof, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (ii) has become subject
to any Environmental Liability.
Section 3.06    Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
Section 3.07    Taxes. Each of the Borrower and its Significant Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Significant
Subsidiary, as applicable, has set aside on its books adequate reserves, (b) to
the extent that the

33

--------------------------------------------------------------------------------



failure to do so could not, based upon the facts and circumstances in existence
at the time this representation and warranty is made or deemed made, reasonably
be expected to result in a Material Adverse Effect or (c) matters described in
the Parent’s most recent filings of Forms 10K or 10Q, in each case on or before
the date hereof.
Section 3.08    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect.
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount which could, based upon
the facts and circumstances existing at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect.
Section 3.09    Disclosure. All information heretofore furnished by or on behalf
of the Borrower to the Administrative Agent or the Lenders in connection with
this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projections and other forward-looking information, the Borrower
represents and warrants only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward‑looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and that no assurance can be given that such projections
will be realized.
Section 3.10    Subsidiaries. Each of the Borrower’s Subsidiaries is duly
organized or formed, validly existing and (to the extent such concept is
applicable to it) in good standing under the laws of its jurisdiction of
organization or formation, except where the failure to be so organized, existing
or in good standing could not, based upon the facts and circumstances existing
at the time this representation and warranty is made or deemed made, reasonably
be expected to have a Material Adverse Effect. Each such Subsidiary has all
legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.
Section 3.11    Margin Regulations. The Borrower is not engaged principally or
as one of its important activities in the business of buying or carrying margin
stock within the meaning of Regulation U of the Board.
Section 3.12    Anti-Corruption Laws; Sanctions.
The Borrower has implemented and maintains in effect compliance policies and
procedures applicable to the Borrower, its Subsidiaries and their respective
directors, officers,

34

--------------------------------------------------------------------------------



employees and agents (in their respective capacities as such) with respect to
applicable Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective directors,
officers and employees (in their respective capacities as such), are in
compliance with applicable Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) the Borrower, any Subsidiary or, to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers
or employees, or (ii) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
None of the Borrower or any Subsidiary is located, operating, organized or
resident in any Sanctioned Country.
ARTICLE IV    
Conditions
Section 4.01    Effective Date. This Agreement shall become effective on the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(c)    The Administrative Agent (or its counsel) shall have received on or
before the date of this Agreement from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(d)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of
this Agreement) of (i) Allen & Overy, société en commandite simple (inscrite au
barreau de Luxembourg), special Luxembourg counsel of the Borrower, (ii)
in-house counsel for the Borrower and (iii) Gibson, Dunn & Crutcher LLP, special
New York counsel of the Borrower, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
(e)    The Administrative Agent shall have received on or before the Effective
Date a certified copy of the articles of association of the Borrower and of
resolutions of the board of managers of the Borrower authorizing the
Transactions, together with incumbency certificates dated the Effective Date
evidencing the identity, authority and capacity of each Person authorized to
execute and deliver this Agreement, the other Loan Documents and any other
documents to be delivered by the Borrower pursuant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(f)    The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided by Section 9.09(d).
(g)    The Borrower shall have paid all fees required to be paid by it on the
Effective Date pursuant to the Fee Letter and, unless waived by the
Administrative Agent and the Joint Lead Arrangers, the Borrower shall have paid
all legal fees and expenses of the Administrative Agent

35

--------------------------------------------------------------------------------



and the Joint Lead Arrangers required to be paid pursuant to the terms of this
Agreement and to the extent invoiced and received by the Borrower within a
reasonable period prior to the Effective Date.
(h)    The Administrative Agent shall have received at least three (3) Business
Days prior to the Effective Date (to the extent requested in writing by the
Administrative Agent ten (10) Business Days prior to the Effective Date), all
documentation and other information required by regulatory authorities in order
to comply with the applicable “know your customer” and anti‑money laundering
rules and regulations, including the Patriot Act.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date. Such notice shall be conclusive and binding.
Section 4.02    Closing Date. The obligation of each Lender to fund its Loans on
and after the Closing Date is subject to satisfaction (or waiver in accordance
with Section 9.02) of the following conditions on or prior to the Closing Date:
(a)    This Agreement shall have become effective as provided in Section 4.01.
(b)    The Administrative Agent (or its counsel) shall have received a Note
executed by the Borrower in favor of each Lender that requested a Note prior to
the Closing Date in accordance with Section 2.08(e).
(c)    The representations and warranties of the Borrower set forth in
Article III of this Agreement are true and correct in all material respects (or
in all respects if such representations and warranties are qualified by
materiality, material adverse effect or words of similar import) (other than any
such representation and warranty that by its terms refers to a date prior to the
Closing Date, in which case such representation and warranty shall be true and
correct in all material respects as of such date) on and as of the Closing Date.
(d)    As of the Closing Date, and immediately following the effectiveness of
this Agreement, no Default has occurred and is continuing.
(e)    On the Closing Date, the Borrower shall own, directly or indirectly,
substantially all of the assets owned by Tyco International Finance S.A. on the
Signing Date, other than those assets disposed to unaffiliated third parties
after the Signing Date.
(f)    The Administrative Agent shall have received:
(i)    audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent for the three fiscal years
ended at least sixty (60) days prior to the Closing Date;
(ii)    unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent for each completed fiscal
quarter (other than the fourth fiscal quarter in any fiscal year) ended after
the date hereof and at least forty (40) days prior to the Closing Date (with
respect to which independent auditors shall

36

--------------------------------------------------------------------------------



have performed a SAS 100 review), which audited and unaudited financial
statements shall be prepared in accordance with, or reconciled to, GAAP;
(iii)    unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for one fiscal year ended at
least sixty (60) days prior to the Closing Date; and
(iv)    unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for each completed fiscal
quarter (other than the fourth fiscal quarter in any fiscal year) ended after
the Signing Date and at least forty (40) days prior to the Closing Date.
(g)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower, dated the Closing Date, confirming the
satisfaction of the conditions set forth in clause (c), (d) and (e) of this
Section 4.02.
(h)    All accrued amounts outstanding under the Existing Credit Agreement shall
have been paid and the commitments of the lenders thereunder shall have been
terminated.
(i)    All fees due to the Administrative Agent, the Joint Lead Arrangers and
the Lenders on the Closing Date pursuant to the Fee Letter and, to the extent
invoiced at least three (3) Business Days prior to the Closing Date, all
reasonable and documented expenses to be paid or reimbursed to the
Administrative Agent and the Joint Lead Arrangers on or prior to the Closing
Date pursuant to this Agreement and the Fee Letter, shall have been paid.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date. Such notice shall be conclusive and binding.
Section 4.03    Each Borrowing. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(e)    The representations and warranties of the Borrower set forth in
Article III of this Agreement (other than Section 3.04, Section 3.05(a)(i) or
(b), or Section 3.09) or any other Loan Document, or which are contained in any
certificate or notice delivered at any time by the Borrower under or in
connection herewith or therewith, and the representations and warranties of each
Subsidiary Guarantor set forth in Article III of its Subsidiary Guaranty shall
be true and correct in all material respects on and as of the date of such
Borrowing, before and after giving effect to such Borrowing, or, if any such
representation or warranty was made as of a specific date, such representation
and warranty was true and correct in all material respects on and as of such
date.
(f)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
(g)    The Borrower shall have delivered a Borrowing Request in accordance with
Section 2.03.

37

--------------------------------------------------------------------------------



Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in
paragraphs (a) and (b) of this Section.
Section 4.04    Each Commitment Increase. Each Commitment Increase requested by
the Borrower pursuant to Section 2.15 is subject to the satisfaction of the
following conditions:
(h)    The representations and warranties of the Borrower set forth in
Article III of this Agreement or any other Loan Document, or which are contained
in any certificate or notice delivered at any time by the Borrower under or in
connection herewith or therewith, and the representations and warranties of each
Subsidiary Guarantor set forth in Article III of its Subsidiary Guaranty, shall
be true and correct in all material respects on and as of the date of such
Commitment Increase Notice and on the Increase Date, before and after giving
effect to such Commitment Increase, or, if any such representation or warranty
was made as of a specific date, such representation and warranty was true and
correct in all material respects on and as of such date.
(i)    At the time of and immediately after giving effect to such Commitment
Increase, no Default shall have occurred and be continuing.
(j)    The Borrower shall have delivered a Commitment Increase Notice in
accordance with Section 2.15(a).
Each Commitment Increase Notice shall be deemed to constitute a representation
and warranty by the Borrower on the date of such Commitment Increase Notice and
on the Increase Date as to the matters specified in paragraphs (a) and (b) of
this Section.
ARTICLE V    
Covenants
From and after the Closing Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Borrower covenants
and agrees with the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (which, except as otherwise provided below
with respect to subsections (a), (b) or (e), the Administrative Agent shall
promptly furnish to each Lender):
(j)    within 105 days after the end of each fiscal year of the Borrower ended
after the Closing Date, its audited Consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of internationally recognized standing
in a manner complying with the applicable rules and regulations promulgated by
the SEC;

38

--------------------------------------------------------------------------------



(k)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower ended after the Closing Date, its
Consolidated balance sheet and related statements of operations and cash flows
for such fiscal quarter and the related statements of operations and cash flows
for the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all certified as to GAAP (subject to the absence of
footnotes, audit and normal year‑end adjustments) on behalf of the Borrower by
the chief financial officer or the chief accounting officer of the Borrower or a
Designated Officer;
(l)    concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate on behalf of the Borrower signed by the
chief financial officer or the chief accounting officer of the Borrower or a
Designated Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating whether the Borrower was in compliance with
Section 5.09;
(m)    within five Business Days after any Responsible Officer obtains knowledge
of any Default, if such Default is then continuing, a certificate on behalf of
the Borrower signed by a Responsible Officer of the Borrower or a Designated
Officer setting forth, in reasonable detail, the nature thereof and the action
which the Borrower is taking or proposes to take with respect thereto;
(n)    [reserved];
(o)    promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Borrower
specifying the nature of such Reportable Action and what action the Borrower is
taking or proposes to take with respect thereto;
(p)    promptly, such other information as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request to comply with
and/or administer any “know your customer” or other customer identification
related policies and procedures required under applicable laws and regulations,
or a Form U-1 to the Administrative Agent on behalf of the Lenders if requested
by a Lender; and
(q)    from time to time, upon reasonable notice, such other information
regarding the financial position or business of the Borrower and its
Subsidiaries, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request.
Information required to be delivered pursuant to subsections (a), (b) or
(e) above shall be deemed to have been delivered on the date (i) if applicable,
on which such documents are posted, or a link provided thereto, on the
Borrower’s website on the Internet at www.tyco.com (or such other website as the
Borrower may designate in a writing delivered to the Administrative Agent) or at
www.sec.gov or (ii) on which such documents are posted on the Borrower’s behalf,
or delivered to the Administrative Agent by the Borrower, in accordance with
Section 9.15.

39

--------------------------------------------------------------------------------



Section 5.02    Existence; Conduct of Business. The Borrower will:
(h)    not engage in any material business other than (i) internal and external
financing activities, including activities related to hedging transactions and
(ii) the holding of stock and other investments in its Subsidiaries and
activities reasonably related thereto;
(i)    preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect,
(i) its respective legal existence and (ii) its respective rights, privileges
and franchises necessary or desirable in the normal conduct of business, unless,
in the case of either the failure of the Borrower to comply with
subclause (b)(ii) of this Section 5.02 or the failure of a Significant
Subsidiary to comply with clause (b) of this Section 5.02, such failure could
not, based upon the facts and circumstances existing at the time, reasonably be
expected to have a Material Adverse Effect; and
(j)    preserve and keep in full force and effect its legal existence as a
Luxembourg company; provided that this provision will not prohibit (i) for the
avoidance doubt, any conversion of the Borrower, at the Borrower’s election,
into a Luxembourg société anonyme prior to or after the Closing Date, (ii) any
modification of the Borrower’s articles of association (subject to subclause
(c)(iii) of this Section 5.02 and to the extent that such modifications do not
affect the legal existence of the Borrower) and (iii) any change in jurisdiction
of legal existence of the Borrower to a jurisdiction that would be permitted
with respect to a Successor of the Borrower, as applicable, under
Section 5.08(a), subject to, in the case of subclause (c)(iii) of this
Section 5.02, delivery of (1) a certificate of a Responsible Officer of the
Borrower stating that, immediately after giving effect to such transaction, no
Default shall have occurred and be continuing and (2) an opinion (reasonably
satisfactory to the Administrative Agent) as to such matters as the
Administrative Agent shall reasonably request, including, to the extent
requested, the matters set forth in the opinions delivered on the Closing Date;
provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.
Section 5.03    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by and commercially available to companies engaged
in the same or similar businesses operating in the same or similar locations,
except in the case of each of clause (a) and (b) to the extent that the failure
to do so could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.
Section 5.04    Books and Records; Inspection Rights. The Borrower will keep,
and will cause each Consolidated Subsidiary to keep, proper books of record and
account in which true and correct entries shall be made of its business
transactions and activities so that financial statements of the Borrower that
fairly present its business transactions and activities can be properly prepared
in accordance with GAAP. The Borrower will, and will cause each Significant
Subsidiary to, permit any representatives designated by the Administrative Agent
or by any Lender through the Administrative Agent, upon reasonable prior notice,
at all reasonable times and as and to the

40

--------------------------------------------------------------------------------



extent permitted by applicable law and regulation, and (except when a Default
shall have occurred and be continuing) at the Administrative Agent’s or such
Lender’s expense, to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances,
accounts and condition with its officers, employees (in the presence of its
officers) and independent accountants (in the presence of its officers);
provided that (a) such designated representatives shall be reasonably acceptable
to the Borrower, shall agree to any reasonable confidentiality obligations
proposed by the Borrower and shall follow the guidelines and procedures
generally imposed upon like visitors to Borrower’s facilities; and (b) unless a
Default shall have occurred and be continuing, such visits and inspections shall
occur not more than once in any fiscal year.
Section 5.05    Compliance with Laws. The Borrower will, and will cause each
Significant Subsidiary to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so could not, based upon the facts and circumstances existing at
the time, reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce compliance policies and procedures
applicable to the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents in their respective capacities as such with
respect to applicable Anti-Corruption Laws and applicable Sanctions.
Section 5.06    Use of Proceeds. The proceeds of each Borrowing made under this
Agreement will be used by the Borrower for general corporate purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower shall not use, and shall procure
that its Subsidiaries shall not use, directly or, to the knowledge of the
Borrower, indirectly, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) to fund any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent such activities, business or transaction would be prohibited by Sanctions
if conducted by a corporation incorporated in the United States or in a European
Union member state, or (c) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 5.07    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(d)    any Lien existing on any asset on the Effective Date;
(e)    any Lien on any asset securing the payment of all or part of the purchase
price of such asset upon the acquisition thereof by the Borrower or a Subsidiary
or securing Debt (including any obligation as lessee incurred under a capital
lease (or incurred under an operating lease that is later re-characterized as a
capital lease)) incurred or assumed by the Borrower or a Subsidiary prior to, at
the time of or within one year after such acquisition (or in the case of real
property, the completion of construction (including any improvements on an
existing property) or the commencement of full operation of such asset or
property, whichever is later), which Debt is

41

--------------------------------------------------------------------------------



incurred or assumed for the purpose of financing all or part of the cost of
acquiring such asset or, in the case of real property, construction or
improvements thereon; provided that in the case of any such acquisition,
construction or improvement, the Lien shall not apply to any asset theretofore
owned by the Borrower or a Subsidiary, other than assets so acquired,
constructed or improved;
(f)    any Lien existing on any asset or Stock of any Person at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary which
Lien was not created in contemplation of such event;
(g)    any Lien existing on any asset at the time of acquisition thereof by the
Borrower or a Subsidiary, which Lien was not created in contemplation of such
acquisition;
(h)    any Lien arising out of the Refinancing of any Debt secured by any Lien
permitted by any of the subsections (a) through (d) of this Section 5.07;
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses incurred in connection with such
Refinancing and except as a result of the capitalization or accretion of
interest) and is not secured by any additional assets, except as provided in the
last sentence of this Section 5.07;
(i)    any Lien to secure Intercompany Debt;
(j)    sales of accounts receivable or promissory notes to factors or other
third parties in the ordinary course of business for purposes of collection;
(k)    any Lien in favor of any country or any political subdivision of any
country (or any department, agency or instrumentality thereof) securing
obligations arising in connection with partial, progress, advance or other
payments pursuant to any contract, statute, rule or regulation or securing
obligations incurred for the purpose of financing all or any part of the
purchase price (including the cost of installation thereof or, in the case of
real property, the cost of construction or improvement or installation of
personal property thereon) of the asset subject to such Lien (including, but not
limited to, any Lien incurred in connection with pollution control, industrial
revenue or similar financings);
(l)    Liens arising in the ordinary course of its business which (i) do not
secure Debt and (ii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;
(m)    any Lien securing only Nonrecourse Debt;
(n)    Liens incurred and pledges or deposits in the ordinary course of business
in connection with workers’ compensation, old age pensions, unemployment
insurance or other social security legislation, other than any Lien imposed by
ERISA;
(o)    Liens created pursuant to Permitted Securitization Transactions;
(p)    Liens for taxes, assessments and governmental charges or levies which are
not yet due or are payable without penalty or of which the amount, applicability
or validity is being

42

--------------------------------------------------------------------------------



contested by the Borrower or a Subsidiary whose property is subject thereto in
good faith by appropriate proceedings as to which adequate reserves are being
maintained;
(q)    Liens securing judgments that have not resulted in the occurrence of an
Event of Default under clause (k) of Article VI in an aggregate principal amount
at any time outstanding not to exceed $100,000,000; and
(r)    Liens not otherwise permitted by the foregoing clauses (a) through (n) of
this Section 5.07 securing Debt or other obligations (without duplication) in an
aggregate principal amount at any time outstanding not to exceed an amount equal
to 7.5% of Consolidated Tangible Assets at such time.
It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b) or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.
Section 5.08    Fundamental Changes. The Borrower will not consolidate,
amalgamate or merge with or into any other Person or sell, lease or otherwise
transfer all or substantially all of the Consolidated assets to any other
Person, unless:
(e)    the Borrower is the surviving corporation, or the Person (if other than
the Borrower) formed by such consolidation or amalgamation or into which the
Borrower is merged or amalgamated, or the Person which acquires by sale or other
transfer, or which leases, all or substantially all of the assets of the
Borrower (any such Person, the “Successor”), shall be organized and existing
under the laws of Luxembourg, the Netherlands, Switzerland, the United Kingdom,
Ireland or the United States, any state thereof or the District of Columbia, and
shall expressly assume, in a writing executed and delivered to the
Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans and the performance of the other
obligations under this Agreement and the other Loan Documents on the part of the
Borrower to be performed or observed, as fully as if such Successor were
originally named as the Borrower in this Agreement or such other Loan Document;
provided that the Borrower shall not consummate any such transaction with a
Successor unless it has provided to the Administrative Agent (for distribution
to the Lenders) all information required under Section 5.01(g) in relation to
such Successor;
(f)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and
(g)    the Borrower has delivered to the Administrative Agent a certificate on
behalf of the Borrower signed by one of its Responsible Officers and an opinion
of counsel reasonably satisfactory to the Administrative Agent, each stating
that all conditions provided in this Section 5.08 relating to such transaction
have been satisfied and, with respect to the opinion, as to such matters as the
Administrative Agent shall reasonably request, including, to the extent
requested, the matters set forth in the opinions delivered on the Effective
Date.

43

--------------------------------------------------------------------------------



Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower shall succeed, and may exercise every
right and power of, the Borrower under this Agreement and the other Loan
Documents with the same effect as if such Successor had been originally named as
the Borrower herein, and the Borrower shall be relieved of and released from its
obligations under this Agreement and the other Loan Documents.
Section 5.09    Financial Covenant. The Borrower will not permit at any time the
ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for
the then most recently concluded period of four consecutive fiscal quarters of
the Borrower (the “Total Leverage Ratio”) to exceed 3.50 to 1.00.
Section 5.10    Limitation on Restrictions on Subsidiary Dividends and Other
Distributions. The Borrower will not, and will not permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary (a
“Subject Subsidiary”), to (a) pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits, owned
by the Borrower or any Subsidiary, or pay any Debt owed by any Subject
Subsidiary to the Borrower or any Subsidiary that is a direct or indirect parent
of such Subject Subsidiary, (b) make loans or advances to the Borrower or any
Subsidiary that is a direct or indirect parent of such Subject Subsidiary or
(c) transfer any of its properties or assets to the Borrower or any such
Subsidiary that is a direct or indirect parent of such Subject Subsidiary (or,
solely in the case of clause (xii) hereof, any other Consolidated Person in
respect of such Nonrecourse Debt), except for such encumbrances or restrictions
existing under or by reason of:
(i)    applicable laws and regulations, judgments and orders and other legal
requirements, agreements with non-U.S. governments with respect to assets or
businesses located in their jurisdiction, or condemnation or eminent domain
proceedings;
(ii)    this Agreement and any other agreement or instrument governing Debt
containing only such encumbrances and/or restrictions that are on terms
substantially similar in all material respects to, and in no event more
restrictive than, any such encumbrances and/or restrictions under this
Agreement;
(iii)    (A) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or a Subsidiary,
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder or (C) customary provisions
restricting the assignment of contracts entered into in the ordinary course of
business;
(iv)    provisions contained in the instruments evidencing or governing Debt or
other obligations or agreements, in each case existing on the date hereof;
(v)    provisions contained in instruments evidencing or governing Debt or other
obligations or agreements of any Person, in each case, at the time such Person
(A) shall be merged or consolidated with or into the Borrower or any Subsidiary,
(B) shall sell, transfer,

44

--------------------------------------------------------------------------------



assign, lease or otherwise dispose of all or substantially all of such Person’s
assets to the Borrower or a Subsidiary, or (C) otherwise becomes a Subsidiary;
provided that in the case of clause (A), (B) or (C), such Debt, obligation or
agreement was not incurred or entered into, or any such provisions adopted, in
contemplation of such transaction;
(vi)    provisions contained in Refinancings, so long as such provisions are, in
the good faith determination of the Borrower’s board of managers, not materially
more restrictive than those contained in the respective instruments so
Refinanced;
(vii)    provisions contained in any instrument evidencing or governing Debt or
other obligations of a Subsidiary Guarantor;
(viii)    any encumbrances and restrictions with respect to a Subsidiary imposed
in connection with an agreement which has been entered into for the sale or
disposition of such Subsidiary or its assets; provided that such sale or
disposition otherwise complies with this Agreement;
(ix)    the subordination (pursuant to its terms) in right and priority of
payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Borrower or any other Subsidiary, to any other Debt of such Indebted Subsidiary;
provided that (A) such Debt is permitted under this Agreement; and (B) the
Borrower’s board of managers has determined, in good faith, at the time of the
creation of such encumbrance or restriction, that such encumbrance or
restriction could not, based upon the facts and circumstances in existence at
the time, reasonably be expected to have a Material Adverse Effect;
(x)    provisions governing Preferred Stock issued by a Subsidiary or Debt
issued or incurred by a Subsidiary that is owed to the Borrower or another
Subsidiary;
(xi)    provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub‑clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt; and
(xii)    provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xii) of this Section 5.10; provided that the aggregate
investment of the Borrower in all such Subsidiaries (determined in accordance
with GAAP) shall at no time exceed the greater of (a) $300,000,000 and (b) 3% of
Consolidated Tangible Assets.
The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary; provided that such Debt is otherwise
permitted by this Agreement.
Section 5.11    Transactions with Affiliates. (a) The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, pay any funds to or
for the account of, make or pay any dividend, distribution or investment
(whether by acquisition of Stock or indebtedness, by

45

--------------------------------------------------------------------------------



loan, advance, transfer of property, Guarantee or other agreement to pay,
purchase or service, directly or indirectly, any Debt, or otherwise) in, lease,
sell, transfer or otherwise dispose of any assets, tangible or intangible, to or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate (collectively,
“Affiliate Transactions”); provided, however, that the foregoing provisions of
this Section 5.11 shall not prohibit the Borrower or any of its Subsidiaries
from:
(i)    engaging in any Affiliate Transaction between or among (A) the Borrower
and any Subsidiary or Subsidiaries or (B) two or more Subsidiaries;
(ii)    declaring or paying any cash and/or stock dividends and distributions on
any shares of the Borrower’s Stock, including any dividend or distribution
payable in shares of the Borrower’s Stock or Stock Equivalents;
(iii)    declaring or paying any dividends or distributions on Stock of any
Subsidiary held by the Borrower or another Subsidiary;
(iv)    making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Borrower or such Subsidiary as the terms
and conditions which the Borrower would reasonably expect to be obtained in a
similar transaction with a Person which is not an Affiliate at such time;
(v)    making payments of principal, interest and premium on any Debt of the
Borrower or such Subsidiary held by an Affiliate if the terms of such Debt are
at least as favorable to the Borrower or such Subsidiary as the terms which the
Borrower would reasonably expect to have been obtained at the time of the
creation of such Debt from a lender which was not an Affiliate;
(vi)    participating in, or effecting any transaction in connection with, any
joint enterprise or other joint arrangement with any Affiliate if the Borrower
or such Subsidiary participates in the ordinary course of its business and on a
basis no less advantageous than the basis on which such Affiliate participates;
(vii)    paying or granting reasonable compensation, indemnities, reimbursements
and benefits to any director, officer, employee or agent of the Borrower or any
Subsidiary; and
(viii)    engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (vii) of this Section 5.11, the terms of which are not
less favorable to the Borrower or such Subsidiary than those that the Borrower
or such Subsidiary would reasonably expect to be obtained in a comparable
transaction at such time with a Person which is not an Affiliate; provided that,
any Affiliate Transaction with the Parent and any

46

--------------------------------------------------------------------------------



subsidiary thereof that is not a Subsidiary of the Borrower will be subject to
the following additional limitations:
(A)    no transfers or sales of a material business, business line or division
of the Borrower or any of its Subsidiaries to the Parent or any Other Parent
Subsidiary shall be permitted pursuant to this Section 5.11(viii); except if
such sale is for 100% cash consideration and at fair market value (as determined
in good faith by the Borrower); and
(B)    the Borrower shall not guarantee any Debt of the Parent or any Other
Parent Subsidiary in an aggregate principal amount exceeding $100,000,000.
Section 5.12     Subsidiary Guarantors. The Borrower will cause each Subsidiary
that now or hereafter guarantees any Material Debt of the Borrower or the Parent
or any subsidiary thereof that is not a Subsidiary of the Borrower for or in
respect of borrowed money (other than Debt of the Borrower to any other
Subsidiary) to promptly thereafter (and in any event within 30 days of executing
the Guarantee) (a) become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a Subsidiary Guaranty and (b) deliver to the
Administrative Agent documents of the types referred to in Section 4.01(c) and
favorable opinions of counsel to such Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
Subsidiary Guaranty of such Subsidiary), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
Section 5.13    Subsidiary Debt. The Borrower will not at any time permit the
aggregate outstanding principal amount of Debt of its Consolidated Subsidiaries
(for the avoidance of doubt, not including Intercompany Debt) to exceed an
amount equal to $350,000,000; provided that, for purposes of this Section 5.13,
“Debt” shall not include (a) Permitted Acquired Debt of any Consolidated
Subsidiary, (b) Debt of any Subsidiary Guarantor (other than a Guarantee by a
Subsidiary Guarantor of indebtedness of the Parent or any of its subsidiaries
(other than the Borrower or its Subsidiaries)) or (c) obligations under any
Permitted Securitization Transaction, to the extent otherwise constituting Debt.
ARTICLE VI    
Events of Default
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(k)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(l)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this

47

--------------------------------------------------------------------------------



Agreement or the other Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
(m)    any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or the other Loan Documents or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate or financial statement furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(n)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.07, 5.08, 5.10, 5.11, 5.12 or 5.13, and
such failure shall not be remedied within five Business Days after any
Responsible Officer obtains knowledge thereof or (ii) Section 5.01(d),
5.02(b)(i) (solely with respect to the Borrower), 5.06 or 5.09;
(o)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or the other Loan Documents (other than
those specified in clause (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(p)    the Borrower or any Subsidiary shall fail to make any payment in respect
of any Material Debt, when and as the same shall become due and payable, and
such failure shall continue beyond any applicable grace period (but in any
event, in the case of interest, fees or other amounts other than principal, for
a period of at least five Business Days);
(q)    any event or condition occurs that results in any Material Debt becoming
due prior to its scheduled maturity; provided that this clause (g) shall not
apply to (i) secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt, (ii) any conversion,
repurchase or redemption of any Material Debt scheduled by the terms thereof to
occur on a particular date, any conversion of any Material Debt initiated by a
holder thereof pursuant to the terms thereof or any optional prepayment,
repurchase or redemption of any Material Debt, in each case not subject to any
contingent event or condition related to the creditworthiness, financial
performance or financial condition of the Borrower or any Subsidiary or
(iii) any repurchase or redemption of any Material Debt pursuant to any put
option exercised by the holder of such Material Debt; provided that such put
option is exercisable at times specified in the terms of the Material Debt and
not by its terms solely as a result of any contingent event or condition related
to the creditworthiness, financial performance or financial condition of the
Borrower or the applicable Subsidiaries;
(r)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding up, reorganization or other
relief in respect of the Borrower or any Significant Subsidiary or its debts, or
of a substantial part of its assets, under any bankruptcy, insolvency,
receivership or similar law of any jurisdiction now or hereafter in effect
(“Debtor Relief Law”) or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial

48

--------------------------------------------------------------------------------



part of its respective assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days, or an order or decree approving
or ordering any of the foregoing shall be entered;
(s)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, winding up,
reorganization or other relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its respective assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(t)    the Borrower or any Significant Subsidiary shall admit in writing its
inability or fail generally to pay its debts as they become due;
(u)    one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 (after deducting amounts covered by insurance,
except to the extent that the insurer providing such insurance has declined such
coverage or indemnification) shall be rendered against the Borrower or any
Subsidiary or any combination thereof and, within 60 days after entry thereof,
such judgment or order is not discharged or execution thereof stayed pending
appeal, or within 60 days after the expiration of any such stay, such judgment
or order is not discharged;
(v)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(w)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended), other than the Parent and any
direct or indirect subsidiary of the Parent that directly or indirectly owns
common Stock of the Borrower, shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under said Act), directly or
indirectly, of 40% or more of the outstanding shares of common Stock of the
Borrower; or
(x)    any Loan Document shall cease to be valid and enforceable against the
Borrower or Subsidiary Guarantor party thereto (except for the termination of a
Subsidiary Guaranty in accordance with its terms), or the Borrower or Subsidiary
Guarantor shall so assert in writing;
then, in every such event (other than an event described in clause (h) or (i) of
this Section with respect to the Borrower) and at any time thereafter during the
continuance of such event, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(x) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (y) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid

49

--------------------------------------------------------------------------------



thereon and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, and thereupon the principal amount
of all such outstanding Loans together with all such interest and other amounts
so declared to be due and payable shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and in case of any event described
in clause (h) or (i) of this Section with respect to the Borrower, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Borrower.
ARTICLE VII    
The Administrative Agent
Section 7.01    Appointment and Authority. Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third-party beneficiary of any of
such provisions.
Section 7.02    Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
Section 7.03    Duties of Administrative Agent; Exculpatory Provisions.

(f) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature, and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may

50

--------------------------------------------------------------------------------



expose the Administrative Agent or any of its Affiliates to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law.
(g)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02(b) or 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until the Borrower or any Lender shall have given notice to the Administrative
Agent describing such Default or Event of Default.
(h)    Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(i)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender, and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
Section 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and,
in the case of a Borrowing, such Lender shall not have made

51

--------------------------------------------------------------------------------



available to the Administrative Agent such Lender’s ratable portion of such
Borrowing. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub‑agent and the Related
Parties of the Administrative Agent and each such sub‑agent shall be entitled to
the benefits of all provisions of this Article VII and Section 9.03 (as though
such sub‑agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
Section 7.06    Resignation or Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor, which shall be
(i) a bank with an office in New York, New York, or an Affiliate of any such
bank with an office in New York, New York and (ii) subject to the approval of
the Borrower so long as no Default or Event of Default shall have occurred and
be continuing (such approval not to be unreasonably withhold or delayed). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor,
which appointment shall be subject to the approval of the Borrower so long as no
Default or Event of Default shall have occurred and be continuing (such approval
not to be unreasonably withheld or delayed). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent

52

--------------------------------------------------------------------------------



shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 1
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
Section 7.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 7.08    Termination of Subsidiary Guaranty. The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under such
Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases to exist or
to be a Subsidiary (or substantially contemporaneously with such release will
cease to exist or to be a Subsidiary), in each case as a result of a transaction
permitted hereunder or (ii) otherwise in accordance with Section 4.06(b) of the
relevant Subsidiary Guaranty.
Section 7.09    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as joint bookrunners, joint lead
arrangers or syndication agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or as a Lender
hereunder.
ARTICLE VIII    
Yield Protection, Illegality and Taxes

53

--------------------------------------------------------------------------------



Section 8.01    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period (together with any amounts payable pursuant to
Section 8.03 or 8.05) will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. In the case of
clause (b) above, during any such period of suspension each Lender shall, from
time to time upon request from the Borrower, certify its cost of funds for each
Interest Period to the Borrower and the Administrative Agent as soon as
practicable (but in any event not later than 10 Business Days after any such
request).
Section 8.02    Illegality. Notwithstanding any other provision of any Loan
Document, if any Lender shall notify the Administrative Agent (and provide to
the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its lending office for Eurodollar Borrowings to
perform its obligations hereunder to make Eurodollar Loans or to fund or
maintain Eurodollar Loans hereunder, (i) each Eurodollar Loan of such Lender
will automatically, upon such demand, convert into an ABR Loan that bears
interest at the rate set forth in Section 2.12(a); and (ii) the obligation of
such Lender to make or continue, or to convert ABR Loans into, Eurodollar Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
such Lender that the circumstances causing such suspension no longer exist and
such Lender shall make the ABR Loans in the amount and on the dates that it
would have been requested to make Eurodollar Loans had no such suspension been
in effect.
Section 8.03    Increased Costs.
(a)    If any Change in Law shall:
(v)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender; or

54

--------------------------------------------------------------------------------



(vi)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting any Loan Document or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing has been to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) (excluding any such increased costs or
reduction in amount resulting from Taxes or Other Taxes, as to which
Section 8.05 shall govern, or resulting from reserve commitments contemplated by
Section 8.03(c)), then from time to time within 30 days of written demand
therefor (subject to Section 8.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of any Loan Document or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time within 30 days of written
demand therefor (subject to Section 8.06) the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    At any time that any Lender is required to establish or maintain reserves
in respect of its Eurodollar Loans under FRB Regulation D, such Lender may
require the Borrower to pay, contemporaneously with each payment of interest on
a Eurodollar Loan made by such Lender, additional interest on such Eurodollar
Loan at a rate per annum determined by such Lender be sufficient to compensate
it for the cost to it of maintaining, or the reduction in its total return in
respect of, such Eurodollar Loan, up to but not exceeding the excess of
(i) (A) the applicable LIBO Rate divided by (B) one minus the Eurodollar Reserve
Percentage, over (ii) the applicable LIBO Rate. Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurodollar
Loans of such Lender shall be payable to such Lender at the time and place
indicated at which interest otherwise is payable on such Eurodollar Loan, with
respect to each Interest Period commencing at least three Business Days after
the giving of such notice and (y) shall notify the Borrower at least five
Business Days prior to each date on which interest is payable on the Eurodollar
Loans of the amount then due it under this Section.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change of Law giving

55

--------------------------------------------------------------------------------



rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof).
Section 8.04    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any oral or written
notice given pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 9.04(e), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (including any loss or expense arising from the
redeployment of funds obtained by it to maintain such Eurodollar Loan or from
fees payable to terminate the deposits from which such funds were obtained, but
excluding any loss of anticipated profits) within 10 days of written demand
therefor (subject to Section 8.06).
Section 8.05    Taxes.
(d)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that, if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or applicable Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been required; (ii) the Borrower shall make such deductions;
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(e)    The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law without duplication with any
obligation to pay Other Taxes to a Governmental Authority under Section 8.05(a).
(f)    The Borrower shall pay and indemnify, defend and hold harmless the
Administrative Agent and each Lender, within 30 days after written demand
therefor (subject to Section 8.06), for the full amount of any Indemnified Taxes
or Other Taxes required to be paid by the Administrative Agent and/or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower under any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes to a Governmental Authority by the Administrative Agent or
a Lender, the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Borrower.

56

--------------------------------------------------------------------------------



(g)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(h)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
(i)    If the Administrative Agent or a Lender determines, in its good faith
judgment, that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 8.05, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 8.05 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out‑of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.
(j)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

57

--------------------------------------------------------------------------------



Section 8.06    Matters Applicable to all Requests for Compensation. If any
Lender or the Administrative Agent is claiming compensation under Section 8.03,
8.04 or 8.05, it shall deliver to the Administrative Agent, who shall deliver to
the Borrower contemporaneously with the demand for payment, a certificate
setting forth in reasonable detail the calculation of any additional amount or
amounts to be paid to it hereunder and the basis used to determine such amounts
and such certificate shall be conclusive and binding on all parties hereto in
the absence of manifest error. In determining such amount, such Lender or the
Administrative Agent may use any reasonable averaging and attribution methods.
In any such certificate claiming compensation under Section 8.03(b), such Lender
shall certify that the claim for additional amounts referred to therein is
generally consistent with such Lender’s treatment of similarly situated
customers of such Lender whose transactions with such Lender are similarly
affected by the change in circumstances giving rise to such payment, but such
Lender shall not be required to disclose any confidential or proprietary
information therein. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
Section 8.07    Mitigation Obligations. If any Lender requests compensation
under Section 8.03, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 8.05, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 8.03 or 8.05, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
ARTICLE IX    
Miscellaneous
Section 9.01    Notices.  All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
(v)    if to the Borrower
Tyco International Holding S.à r.l.
29, Ave. de la Porte Neuve
L-2227 Luxembourg

Attention: Peter Schieser, General Manager
Fax: +352 – 2663 78 91
E-mail: pschieser@tyco.com



58

--------------------------------------------------------------------------------





with a copy to:


Tyco International Management Company
9 Roszel Rd.
Princeton, NJ  08540-6205
Attention: General Counsel and Corporate Secretary
Fax: 609-720-4326;
(vi)    if to the Administrative Agent, to its applicable address (or facsimile
number or e-mail address) set forth on Schedule 9.01; and
(vii)    if to any other Lender, to its applicable address (or facsimile number
or e‑mail address) set forth in its Administrative Questionnaire.
or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
(b)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).
(c)    Notices and other communications to the Lenders may be delivered or
furnished by Approved Electronic Communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by Approved Electronic
Communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

59

--------------------------------------------------------------------------------



Section 9.02    Waivers; Amendments.
(e)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(f)    Neither this Agreement nor the Notes or any Subsidiary Guaranty or any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower, the
Subsidiary Guarantors (to the extent applicable) and the Required Lenders or by
the Borrower, the Subsidiary Guarantors (to the extent applicable) and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv)  change Section 2.13(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the consent of each
Lender, (v) release any Subsidiary Guarantor which is a Significant Subsidiary
(other than any release of a Subsidiary Guarantor in accordance with
Section 7.08) from its obligations under its Subsidiary Guaranty, without the
written consent of each Lender or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent under any Loan Document without the prior written
consent of the Administrative Agent. Notwithstanding the foregoing provisions of
this Section 9.02(b), to the extent that the Borrower or any of its Affiliates
shall have acquired Commitments or Loans, the consent of the Borrower or any of
its Affiliates (solely in its capacity as Lender) otherwise required under this
Section 9.02(b) for any waiver, amendment or modification shall not be required.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out of pocket expenses incurred
by the Administrative Agent, the Joint Lead Arrangers and their Affiliates,
including the reasonable

60

--------------------------------------------------------------------------------



fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) while a Default
has occurred and is continuing, all out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including reasonable fees, charges and
disbursements of counsel in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out‑of‑pocket expenses incurred during any
workout or restructuring negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of any actual or prospective
claim, litigation, investigation or proceeding (whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
or such claim, litigation, investigation or proceeding is brought by the
Borrower or any of its Subsidiaries or their respective Related Parties or any
Indemnitee) relating to (i) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder (including in connection with the marketing and syndication of the
credit facility provided herein) or the consummation of the Merger and the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom or (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses have resulted from (A) the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnified
Party of such Indemnitee, as determined by a court of competent jurisdiction by
final and non-appealable judgment, (B) a material breach by such Indemnitee or
such Related Indemnified Party of its agreements hereunder or under any other
Loan Document, as determined by a court of competent jurisdiction by final and
non‑appealable judgment or (C) a dispute solely among the Lenders (and not
against the Joint Lead Arrangers or the Administrative Agent in their respective
capacities as such) that does not arise from any act, request or omission by the
Borrower, any Subsidiary Guarantor or the Borrower’s or any Subsidiary
Guarantor’s breach of its obligations under any Loan Document or applicable law.
If any claim, litigation, investigation or proceeding is asserted against any
Indemnitee, such Indemnitee shall, to the extent permitted by applicable law or
regulation in the opinion of its counsel, notify the Borrower as soon as
reasonably practicable, but the failure to so promptly notify the Borrower shall
not affect the Borrower’s obligations under this Section unless such failure
materially prejudices the Borrower’s right to participate in the contest of such
claim, litigation, investigation or proceeding, as hereinafter provided. If
requested by the Borrower in writing, such Indemnitee shall make

61

--------------------------------------------------------------------------------



reasonable good faith efforts to contest such claim, litigation, investigation
or proceeding (subject to reimbursement by Borrower of any expenses and
out-of-pocket costs incurred in connection therewith) and, except to the extent
prohibited by applicable law or regulations or as would otherwise be
unreasonable in the circumstances or contrary to the internal policies of the
Indemnitee as generally applied, shall permit the Borrower to participate in
such contest. Any Indemnitee that proposes to settle or compromise any claim,
litigation, investigation or proceeding for which the Borrower may be liable for
payment of indemnity hereunder shall give the Borrower written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain the
Borrower’s prior written consent (not to be unreasonably withheld). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claims.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Related Party thereof under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such, or against any Related
Party acting for the Administrative Agent in connection with such capacity.
(d)    To the fullest extent permitted by applicable law, the Borrower and each
Subsidiary Guarantor shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Merger, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through the Approved Electronic Platform in connection with
this Agreement or the other Loan Documents, the Merger or the Transactions that
are intercepted by such persons.
(e)    All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor.
Section 9.04    Successors and Assigns.
(k)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as contemplated by Section 5.08,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void); and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in

62

--------------------------------------------------------------------------------



paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(l)    (m)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender or an Affiliate of a Lender or, if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VI has
occurred and is continuing, any other Person (other than a natural person) and
(y) the Borrower shall have deemed to have consented to an assignment unless it
has objected within 20 Business Days following notice of such assignment; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender;
provided that no such assignment will be made to any (x) Defaulting Lender or
any of its subsidiaries or Affiliates or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause, (y) the Borrower, its Subsidiaries or any of their respective Related
Parties and (z) natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person).
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment, and the amount of the Commitment or
Loans of the assigning Lender remaining after each such assignment (in each case
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent), in each case shall not be
less than $10,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VI has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing

63

--------------------------------------------------------------------------------



and recordation fee of $3,500 (other than in the case of an assignment to an
Affiliate of a Lender), which fee may be waived by the Administrative Agent in
its discretion; provided that only a single processing and recordation fee shall
be payable in respect of multiple contemporaneous assignments to any Lender and
its Affiliates; and
(D)    in the case of a proposed assignment to a non-U.S. Affiliate of a Lender,
for which the Borrower’s consent is not required, the assigning Lender shall
provide three Business Days’ written notice to the Borrower of such proposed
assignment.
(ii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 8.03, 8.04, 8.05 and 9.03 with
respect to facts and circumstances occurring prior to the date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender, and the Note theretofore held by the
assignor Lender shall be returned to the Borrower in exchange for a new Note,
payable to the assignee Lender and reflecting its retained interest (if any)
hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iii)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in paragraph (b) of this Section, a completed Administrative
Questionnaire and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained

64

--------------------------------------------------------------------------------



therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(v)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (a) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon) and (b) acquire (and fund as appropriate) its
full pro rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(n)    (o)    Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to clause (ii) below, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.03, 8.04 and 8.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Lender shall be entitled to exercise rights
under Section 9.08 with respect to deposits held by or obligations owing by any
Participant in such Lender’s Loan or Commitment; provided that, for the
avoidance of doubt, such exercise shall be subject to the obligations of such
Lender under Section 2.13(c).
(i)    A Participant shall not be entitled to receive any greater payment under
Sections 8.03 or 8.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to

65

--------------------------------------------------------------------------------



the benefits of Section 8.05 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 8.05(e) and Section 8.05(g) as
though it were a Lender.
(ii)    Each Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, keep a record of all participations granted by it in the
Loans, Commitments or other obligations under this Agreement, including the name
and address of each Participant and the principal amounts and stated interest of
each Participant’s interest in the Loans (the “Participant Register”) provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a Participant’s interest in its Commitments, Loan or
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error.
(p)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(q)    If (i) any Lender requests compensation under Section 8.03, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 8.05,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender refuses to
consent to any amendment or waiver under this Agreement which pursuant to the
terms of Section 9.02 requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained above in Section 9.04), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); and (y) in the case of any such assignment
resulting from a claim for compensation under Section 8.03 or payments required
to be made pursuant to Section 8.05, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

66

--------------------------------------------------------------------------------



(r)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan; and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 8.03); (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable; and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (y) disclose
on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or the other Loan Documents is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 8.03, 8.04, 8.05 and 9.03 and Article VII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

67

--------------------------------------------------------------------------------



Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 9.07    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby; and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, upon the making of the request, or the granting of the consent,
if required under Article VI to authorize the Administrative Agent to declare
the Loans due and payable, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or the other Loan Documents to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender exercises any such right
of setoff, the Defaulting Lender will provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates

68

--------------------------------------------------------------------------------



may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement, the other Loan Documents and the Notes, and any claims,
controversy, dispute, cause of action (whether in contract or tort or otherwise)
based upon, arising out of or relating to this Agreement or the other Loan
Documents (except, in the case of any other Loan Document as expressly set forth
therein), the Merger and the Transactions shall be governed by, and construed in
accordance with, the law of the State of New York.
(b)    The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or in equity, whether in contract, tort or otherwise against the
Administrative Agent or any Lender or any of their respective Related Parties in
any way relating to this Agreement or the other Loan Documents, the Merger or
the Transactions in any forum other than the courts of the State of New York
sitting in New York county and the United States District Court of the Southern
District of New York and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive (as to the Borrower only)
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    The Borrower hereby irrevocably designates and appoints CT Corporation
System, having an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011, as its authorized agent to accept and acknowledge on its behalf
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in paragraph (b) hereof in any Federal or
New York State court sitting in New York City. The Borrower represents and
warrants that such agent has agreed in writing to accept such appointment and
that a true copy of such designation and acceptance has been delivered to the
Administrative Agent. If such agent shall

69

--------------------------------------------------------------------------------



cease so to act, the Borrower covenants and agrees to designate irrevocably and
appoint without delay another such agent satisfactory to the Administrative
Agent and to deliver promptly to the Administrative Agent evidence in writing of
such other agent’s acceptance of such appointment.
(e)    Each Lender and the Administrative Agent irrevocably consents to service
of process in the manner provided for notices in Section 9.01.
(f)    Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
Section 9.10    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE MERGER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Waiver of Immunities. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
IF THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY
COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. THE BORROWER AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.
Section 9.12    Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Borrower or for any
other reason, any payment under or in connection with this Agreement or any
other Loan Document is made or satisfied in a currency (the “Other Currency”)
other than that in which the relevant payment is due (the “Required Currency”)
then, to the extent that the payment (when converted into the Required Currency
at the rate of exchange on the date of payment or, if it is not practicable for
the party entitled thereto (the “Payee”) to purchase the Required Currency with
the Other Currency on the

70

--------------------------------------------------------------------------------



date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement or any other Loan Document, the Borrower
shall, to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall. For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.
Section 9.13    Headings. Article and Section headings and the Table of Contents
used herein and in the other Loan Documents are for convenience of reference
only, are not part of this Agreement or any other Loan Document and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement or any other Loan Document.
Section 9.14    Confidentiality. Each of the Administrative Agent and the
Lenders shall maintain the confidentiality of the Information (as defined below)
and shall not use the Information except for purposes relating directly to this
Agreement, the other Loan Documents, the Merger and the Transactions, except
that Information may be disclosed by each of the Administrative Agent and the
Lenders (a) to its Affiliates and its and its Affiliates’ directors, officers,
managers, administrators, trustees, partners, advisors, employees, third party
service providers and agents whom it determines need to know such Information in
connection with matters relating directly to this Agreement, the other Loan
Documents, the Merger and the Transactions, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and the Administrative Agent or
the applicable Lenders shall be responsible for direct damages arising from the
breach of this Section by any such Person to whom it disclosed such
Information), (b) to the extent requested by any Governmental Authority or
regulatory agency (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof shall (unless otherwise required by applicable law), to the
extent practicable, give the Borrower not less than five Business Days’ prior
notice (or such shorter period as may, in the good faith discretion of the
recipient, be reasonable under the circumstances or may be required by any court
or agency under the circumstances), specifying the Information involved and
stating such recipient’s intention to disclose such Information (including the
manner and extent of such disclosure) in order to allow the Borrower an
opportunity to seek an appropriate protective order, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement in writing to be bound by an agreement
with terms at least as restrictive as the provisions of this Section (and of
which the Borrower shall be a third party beneficiary) or in the case of a
repurchase arrangement (“repo transaction”) subject to an arrangement to be
bound by provisions at least as restrictive as this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any other Loan Document or
(ii) any actual or prospective credit insurance

71

--------------------------------------------------------------------------------



provider relating to the Borrower and its obligations or counterparty (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap or derivative or similar
transaction under which payments are made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) any rating agency or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the written
consent of the Borrower referencing this Section 9.14, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or a breach of another confidentiality agreement to which the
Administrative Agent or such Lender is a party or any other legal obligation of
the Administrative Agent or such Lender or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from or on behalf of
the Borrower or a Subsidiary Guarantor relating to the Borrower or any
Subsidiary Guarantor or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
Guarantor from a source which is not, to the actual knowledge of the recipient,
prohibited from disclosing such information by a confidentiality agreement or
other legal or fiduciary obligation to the Borrower or Subsidiary Guarantors,
including any such information delivered to the Administrative Agent or any
Lender which is marked “PUBLIC” or deemed to be public pursuant to Section 9.16.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has taken normal and reasonable precautions and exercised due
care to maintain the confidentiality of such Information. In addition to other
remedies, the Borrower shall be entitled to seek specific performance and
injunctive and other equitable relief for breach of this Section 9.14.
Section 9.15    Posting of Approved Electronic Communications.
(a)    Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders by posting such Approved Electronic Communications on
Debtdomain or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a user ID/password authorization system) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and the Borrower hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

72

--------------------------------------------------------------------------------



(c)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM, AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER
MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(d)    Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.
Section 9.16    Treatment of Information.
(a)    Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to the
Borrower or its securities (“Restricting Information”). Other Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Related Parties shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender may make to limit or to not limit its access
to Restricting Information. In particular, none of the Administrative Agent nor
any of its Related Parties (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to the Borrower or any Lender or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any
Lender.

73

--------------------------------------------------------------------------------



(b)    The Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise (other than (A) copies of any Form
10K, 10Q or 8K or other filing with the Securities and Exchange Commission or
any other annual report, quarterly report or press release, each of which shall
be assumed to contain only publicly available information, and
(B) Communications excluded from the definition of Approved Electronic
Communication, each of which the Administrative Agent shall be entitled to treat
as set forth in subsection (iv) below unless such Communication is marked
“PUBLIC”) shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Communications “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Communications
as either publicly available information or not material information (although,
in this latter case, such Communications may contain sensitive business
information and, therefore, remain subject to the confidentiality undertakings
of Section 9.14) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (iii) all Communications marked
“PUBLIC” may be delivered to all Lenders and may be made available through a
portion of the Approved Electronic Platform designated “Public Side
Information”; and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
the Borrower regarding whether a Communication contains or does not contain
material non-public information with respect to the Borrower or its securities
nor shall the Administrative Agent or any of its Affiliates incur any liability
to the Borrower, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information. Nothing in this Section 9.16 shall modify or limit a Lender’s
obligations under Section 9.14 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.
(c)    Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.
(d)    Each Lender acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access

74

--------------------------------------------------------------------------------



to Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
(e)    The provisions of the foregoing clauses of this Section 9.16 are designed
to assist the Administrative Agent, the Lenders and the Borrower, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that the Borrower’s or a Lender’s adherence to such
provisions will be sufficient to ensure compliance by the Borrower or such
Lender with its contractual obligations or its duties under applicable law in
respect of Restricting Information and each of the Lenders and the Borrower
assumes the risks associated therewith.
Section 9.17    [Reserved].
Section 9.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
Section 9.19    No Fiduciary Duty. The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of the Borrower, its stockholders and/or its Affiliates. The Borrower agrees
that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower, its stockholders or its Affiliates,
on the other. The Borrower acknowledges and agrees that (a) the Merger and the
Transactions (including the exercise of rights and remedies hereunder and under
the other Loan Documents) are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Borrower, on the other; and (b) in connection
therewith and with the process leading thereto, (i) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower, its stockholders
or its Affiliates with respect to the Merger and the Transactions (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise the Borrower, its stockholders or its Affiliates on other
matters); and (ii) in connection with the Merger and the Transactions, each
Lender is acting solely as principal and not as agent or fiduciary of the
Borrower, its management, stockholders or creditors. The Borrower acknowledges
and agrees that it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to the Merger and the

75

--------------------------------------------------------------------------------



Transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
the Merger and the Transactions or the process leading thereto.
Section 9.20    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Documents; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

76

--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write‑Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule.
Section 9.21    Lender Confirmation. Each Lender confirms that its Commitment is
being provided to the Borrower on the basis of the Borrower’s properties, assets
and credit only.
[Remainder of page intentionally left blank]







77

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TYCO INTERNATIONAL HOLDING S.ÀR.L.,
as Borrower




By:    /s/ Peter Schieser    
Name: Peter Schieser
Title: General Manager







78



--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender and as Administrative Agent




By:    /s/ Susan M. Olsen    
Name: Susan M. Olsen
Title: Vice President







79



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By:    /s/ Chris Dibiase    
Name: Chris Dibiase
Title: Director







80



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender




By:    /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President

81

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    Robert Bryant    
Name: Robert Bryant
Title: Executive Director





82

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ James Travagline    
Name: James Travagline
Title: Executive Director





83

--------------------------------------------------------------------------------



BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender




By:    /s/ Cara Younger    
Name: Cara Younger
Title: Director


By:    /s/ Brian Crowley    
Name: Brian Crowley
Title: Managing Director



84

--------------------------------------------------------------------------------



COMMERZBANK AG NEW YORK BRANCH, as a Lender




By:    /s/ Michael Ravelo    
Name: Michael Ravelo
Title: Director


By:    /s/ Vanessa De La Ossa    
Name: Vanessa De La Ossa
Title: Associate



85

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By:    /s/ Gordon Yip    
Name: Gordon Yip
Title: Director


By:    /s/ Jeff Ferrell    
Name: Jeff Ferrell
Title: Managing Director



86

--------------------------------------------------------------------------------



DANSKE BANK A/S, as a Lender




By:    /s/ Merete Ryvald    
Name: Merete Ryvald
Title: Chief Loan Manager


By:    /s/ Gert Carstens    
Name: Gert Carstens
Title: Senior Loan Manager



87

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender




By:    /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory



88

--------------------------------------------------------------------------------



INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender




By:    /s/ Yuquiang Xiao    
Name: Yuquiang Xiao
Title: General Manager



89

--------------------------------------------------------------------------------



ING BANK N.V., DUBLIN BRANCH, as a Lender




By:    /s/ Sean Hassett    
Name: Sean Hassett
Title: Director


By:    /s/ Shaun Hawley    
Name: Shaun Hawley
Title: Vice President



90

--------------------------------------------------------------------------------



INTESA SANPAOLO BANK LUXEMBOURG, as a Lender




By:    /s/ Gianfranco Pizzutto    
Name: Gianfrancl Pizzutto
Title: Administrateur Delegne & CEO


By:    /s/ Paolo Enrico Bernree    
Name: Paolo Enrico Bernree
Title: Chief Financial Officer



91

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, as a Lender




By:    /s/ David Wirl    
Name: David Wirl
Title: Managing Director



92

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:    /s/ Thomas Danielson    
Name: Thomas Danielson
Title: Authorized Signatory



93

--------------------------------------------------------------------------------



TORONTO DOMINION (TEXAS) LLC, as a Lender




By:    /s/ Rayan Karim    
Name: Rayan Karim
Title: Authorized Signatory

94

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Caroline V. Krider     
Name: Caroline V. Krider
Title: Senior Vice President



95

--------------------------------------------------------------------------------



UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender




By:    /s/ Ken Hamilton    
Name: Ken Hamilton
Title: Managing Director


By:    /s/ Thilo Huber    
Name: Thilo Huber
Title: Associate Director



96

--------------------------------------------------------------------------------



STANDARD CHARTERED BANK, as a Lender




By:    /s/Steven Aloupis    
Name: Steven Aloupis
Title: Managing Director



97

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as a Lender




By:    /s/ Mauricio Saishio    
Name: Mauricio Saishio
Title: Director



98

--------------------------------------------------------------------------------



BNP PARIBAS, as a Lender




By:    /s/ Christopher Sked    
Name: Christopher Sked
Title: Managing Director


By:    /s/ Karim Remtoula    
Name: Karim Remtoula
Title: Vice President



99

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:    /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


By:    /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President



100

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY, as a Lender




By:    /s/ Peter J. Hallan    
Name: Peter J. Hallan
Title: Vice President



101

--------------------------------------------------------------------------------



WESTPAC BANKING CORPORATION, as a Lender




By:    /s/ Su-Lin Watson    
Name: Su-Lin Watson
Title: Director





102

--------------------------------------------------------------------------------



SCHEDULE 1.01
PRICING GRID
Leverage Ratio Based Pricing
 
 
Applicable Rate
Level
Total Leverage Ratio
Facility Fee (bps)
Applicable Margin for Eurodollar Loans (bps)
Applicable Margin for ABR Loans (bps)
I
< 1.25 to 1.00
9.0
116.0
16.0
II
> 1.25 to 1.00 but < 2.00 to 1.00
12.5
125.0
25.0
III
> 2.00 to 1.00 but < 2.75 to 1.00
15.0
135.0
35.0
IV
> 2.75 to 1.00
22.5
152.5
52.5



Ratings Based Pricing
 
 
Applicable Rate
Level
Index Debt Rating
Facility Fee (bps)
Applicable Margin for Eurodollar Loans (bps)
Applicable Margin for ABR Loans (bps)
I
At Least A- By S&P Or A3 By Moody’s Or A- By Fitch.
9.0
91.0
0.0
II
Less than Level I But At Least BBB+ By S&P Or Baa1 By Moody’s Or BBB+ By Fitch.
12.0
100.5
0.5
III
Less than Level II But At Least BBB By S&P Or Baa2 By Moody’s Or BBB By Fitch.
15.0
110.0
10.0
IV
Less than Level III But At Least BBB- By S&P Or Baa3 By Moody’s Or BBB- By
Fitch.
20.0
130.0
30.0
V
Less than Level IV.
25.0
150.0
50.0



The Applicable Rate shall be, at any time, the rate per annum set forth in the
Pricing Grid opposite the Index Debt Rating of the Borrower by S&P, Moody’s and
Fitch; provided, however, that, if the S&P Rating, the Moody’s Rating and the
Fitch Rating fall within different levels, then the Applicable Rate will be
determined based on the rating level of the two agencies with the same rating
level and in the case that each such agency rating is in a different rating
level, then the rating that is in the middle will apply (or, if a rating of the
Borrower’s Index Debt is available from only two of S&P, Moody’s and Fitch (or
any Approved Agency as defined below), the higher such rating shall apply in the
event of a split, or the rating that is one level lower than the higher rating
in the case of a multiple split). If, at any time, a rating of the Borrower’s
Index Debt is available from only one of or none of S&P, Moody’s, Fitch or any
other nationally recognized statistical rating organization designated by the
Borrower and approved in writing by the Required Lenders (an “Approved Agency”),
then the Applicable Rate for each period commencing during the 30 days following
the time there ceased to be at least two such ratings available shall be the
Applicable Rate

103

--------------------------------------------------------------------------------



in effect immediately prior to such cessation. Thereafter, the rating to be used
until ratings from at least two of S&P, Moody’s, Fitch or such other Approved
Agency become available shall be as agreed between the Borrower and the Required
Lenders, and the Borrower and the Required Lenders shall use good faith efforts
to reach such agreement within such 30-day period; provided, however, that if no
such agreement is reached within such 30-day period, then the Applicable Rate
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P, Moody’s, Fitch’s or any other Approved
Agency ceasing its business as a rating agency, the Applicable Rate in effect
immediately prior to such cessation; or (b) otherwise, the Applicable Rate as
set forth opposite the Index Debt Rating of Level V on the Pricing Grid.







104

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
Lender
Commitment
Citibank, N.A.
$62,500,000
Bank of America, N.A.
$62,500,000
Barclays Bank PLC
$62,500,000
JPMorgan Chase Bank, N.A.
$62,500,000
Wells Fargo Bank, National Association
$62,500,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$42,500,000
Commerzbank AG New York Branch
$42,500,000
Credit Agricole Corporate and Investment Bank
$42,500,000
Danske Bank A/S
$42,500,000
Goldman Sachs Bank USA
$42,500,000
Industrial and Commercial Bank of China Limited, New York Branch
$42,500,000
ING Bank N.V., Dublin Branch
$42,500,000
Intesa Sanpaolo Bank Luxembourg SA
$42,500,000
The Bank of New York Mellon
$42,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$42,500,000
Toronto Dominion (Texas) LLC
$42,500,000
U.S. Bank National Association
$42,500,000
UniCredit Bank AG, New York Branch
$42,500,000
BNP Paribas
$22,500,000
Deutsche Bank AG New York Branch
$22,500,000
Standard Chartered Bank
$22,500,000
The Bank of Nova Scotia
$22,500,000


105

--------------------------------------------------------------------------------



Lender
Commitment
The Northern Trust Company
$22,500,000
Westpac Banking Corporation
$22,500,000
TOTAL
$1,000,000,000










































































106

--------------------------------------------------------------------------------



SCHEDULE 5.09
Request Number
Applicant Division
Actual Effective Date
Issuer Name
Beneficiary Classification
77330
Corporate 3rd - party (Others)
10/28/1998
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
40599
Corporate 3rd - party (ET)
12/30/1998
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
32722
Corporate 3rd - party (ET)
5/16/2007
Tyco International Finance S.A.
Customer (Non-Goverment)
41517
Corporate 3rd - party (ET)
10/8/2008
Tyco International Finance S.A.
Customer (Non-Goverment)
32624
Corporate 3rd - party (ET)
5/16/2007
Tyco International Finance S.A.
Customer (Non-Goverment)
40337
Corporate 3rd - party (ET)
6/20/2008
Tyco International Finance S.A.
Customer (Non-Goverment)
40116
Corporate 3rd - party (ET)
6/20/2008
Tyco International Finance S.A.
Customer (Non-Goverment)
40336
Corporate 3rd - party (ET)
6/20/2008
Tyco International Finance S.A.
Customer (Non-Goverment)
32718
Corporate 3rd - party (ET)
5/16/2007
Tyco International Finance S.A.
Customer (Non-Goverment)
32723
Corporate 3rd - party (ET)
5/16/2007
Tyco International Finance S.A.
Customer (Non-Goverment)
11310
Corporate 3rd - party (ET)
6/24/2005
Tyco International Group S.A.
Customer (Non-Goverment)
33875
Corporate 3rd - party (ET)
6/7/2007
Tyco International Finance S.A.
Customer (Non-Goverment)
41061
Corporate 3rd - party (ET)
2/22/2007
Tyco International Group S.A.
Vendor
31472
Corporate 3rd - party (ET)
2/22/2007
Tyco International Group S.A.
Customer (Non-Goverment)
34566
Corporate 3rd - party (ET)
6/28/2007
Tyco International Finance S.A.
Customer (Non-Goverment)
24731
Corporate 3rd - party (ET)
10/31/2006
Tyco International Group S.A.
Customer (Non-Goverment)
59293
Corporate 3rd - party (FLO)
8/20/2010
Tyco International Finance S.A.
Landlord/Lessor
11306
Corporate 3rd - party (ET)
5/26/2005
Tyco International Group S.A.
Government (Customer)
73288
Corporate 3rd - party (Others)
7/1/2010
Wormald and ADT Australia Pty Limited
Landlord/Lessor
11237
Corporate 3rd - party (COV)
2/5/2004
TYCO HOLDINGS (UK) LIMITED
Landlord/Lessor
73291
Corporate 3rd - party (Others)
4/1/2010
Wormald and ADT Australia Pty Limited
Landlord/Lessor
82275
Corporate 3rd - party (Others)
1/27/2016
Tyco Fire Products LP
Mergers & Acquisitions/Divestitures Related
53555
Corporate 3rd - party (FLO)
12/29/2009
Tyco International Finance S.A.
Customer (Non-Goverment)
77760
Corporate 3rd - party (Others)
2/24/2014
Tyco International Finance S.A.
Customer (Non-Goverment)
73292
Corporate 3rd - party (Others)
5/1/2010
Wormald and ADT Australia Pty Limited
Landlord/Lessor
73289
Corporate 3rd - party (Others)
3/26/2010
Wormald and ADT Australia Pty Limited
Landlord/Lessor
52085
Corporate 3rd - party (Others)
9/3/2009
Tyco International Finance S.A.
Landlord/Lessor
11224
Corporate 3rd - party (ET)
11/20/2003
Tyco International Group S.A.
Government (Customer)
22751
Corporate 3rd - party (TEL)
7/25/2002
Tyco International Group S.A.
Bank/Financial Institution


107

--------------------------------------------------------------------------------



11108
Corporate 3rd - party (FLO)
10/22/2001
Tyco International Ltd. (now Tyco International plc)
Bank/Financial Institution
38016
Corporate 3rd - party (COV)
7/20/1998
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
31343
Corporate 3rd - party (TEL)
11/1/2000
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
10986
Corporate 3rd - party (TEL)
6/12/2000
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
10785
Corporate 3rd - party (TEL)
1/10/1995
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
11252
Corporate 3rd - party (COV)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
73301
Corporate 3rd - party (Others)
4/29/2005
Tyco International Pty Limited
Government (Customer)
38017
Corporate 3rd - party (TEL)
12/19/2000
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
31344
Corporate 3rd - party (COV)
12/3/2001
Tyco International Ltd. (now Tyco International plc)
Mergers & Acquisitions/Divestitures Related
11248
Corporate 3rd - party (COV)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
10988
Corporate 3rd - party (ET)
6/15/2000
Tyco International Ltd. (now Tyco International plc)
Customer (Non-Goverment)
10964
Corporate 3rd - party (ET)
3/20/2000
Tyco International Ltd. (now Tyco International plc)
Customer (Non-Goverment)
11004
Corporate 3rd - party (ET)
9/1/2000
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
10918
Corporate 3rd - party (TEL)
9/29/1999
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
11008
Corporate 3rd - party (TEL)
9/13/2000
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
11255
Corporate 3rd - party (TEL)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
38022
Corporate 3rd - party (TEL)
11/8/2000
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
11247
Corporate 3rd - party (TEL)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
38027
Corporate 3rd - party (TEL)
7/12/2001
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
11253
Corporate 3rd - party (COV)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
10958
Corporate 3rd - party (ET)
1/26/2000
Tyco International Ltd. (now Tyco International plc)
Customer (Non-Goverment)
11054
Corporate 3rd - party (ET)
2/1/2001
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
31337
Corporate 3rd - party (Others)
10/4/2000
Tyco International Ltd. (now Tyco International plc)
Bank/Financial Institution
31346
Corporate 3rd - party (COV)
3/30/2001
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
11256
Corporate 3rd - party (COV)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
11251
Corporate 3rd - party (TEL)
3/25/2004
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
10953
Corporate 3rd - party (TEL)
1/9/2001
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
47180
Corporate 3rd - party (ET)
12/13/2000
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
10975
Corporate 3rd - party (ET)
4/18/2000
Tyco International Ltd. (now Tyco International plc)
Government (Customer)
73286
Corporate 3rd - party (Others)
8/15/2007
Wormald and ADT Australia Pty Limited
Landlord/Lessor
73290
Corporate 3rd - party (Others)
11/12/2009
Wormald and ADT Australia Pty Limited
Landlord/Lessor


108

--------------------------------------------------------------------------------



11202
Corporate 3rd - party (ET)
4/9/2003
Earth Tech, Inc. and Tyco International Group SA
Customer (Non-Goverment)
11133
Corporate 3rd - party (FLO)
2/1/2002
Tyco International Finance S.A.
Landlord/Lessor
35709
Corporate 3rd - party (ET)
10/10/2007
Tyco International Finance S.A.
Bank/Financial Institution
38010
Corporate 3rd - party (COV)
12/20/2005
Tyco International Group S.A.
Mergers & Acquisitions/Divestitures Related
11229
Corporate 3rd - party (FLO)
1/6/2004
Tyco International Group S.A.
Landlord/Lessor
11123
Corporate 3rd - party (ET)
12/13/2001
Tyco International Group S.A.
Customer (Non-Goverment)
11098
Corporate 3rd - party (ET)
8/28/2001
Tyco International Group S.A.
Customer (Non-Goverment)
10889
Corporate 3rd - party (ET)
6/16/1999
Tyco International Group S.A.
Government (Customer)
10922
Corporate 3rd - party (ET)
10/22/1999
Tyco International Group S.A.
Customer (Non-Goverment)
10950
Corporate 3rd - party (ET)
1/1/2000
Tyco International Group S.A.
Customer (Non-Goverment)
11199
Corporate 3rd - party (ET)
4/3/2003
Tyco International Group S.A.
Government (Customer)
11205
Corporate 3rd - party (ET)
5/19/2003
Tyco International Group S.A.
Government (Customer)
41059
Corporate 3rd - party (ET)
6/24/2005
Tyco International Group S.A.
Vendor
37993
Corporate 3rd - party (TEL)
11/11/2001
Tyco International Group S.A.
Government (Customer)
75018
Corporate 3rd - party (RESI)
5/1/1998
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
24777
Corporate 3rd - party (ET)
11/23/2006
Tyco International Group S.A.
Customer (Non-Goverment)
11177
Corporate 3rd - party (RESI)
8/19/2002
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
31355
Corporate 3rd - party (RESI)
4/24/2000
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
38020
Corporate 3rd - party (RESI)
3/1/2001
Tyco International Ltd. (now Tyco International plc)
Landlord/Lessor
61703
Corporate 3rd - party (RESI)
9/27/2010
Tyco International Finance S.A.
Landlord/Lessor
77460
Corporate 3rd - party (RESI)
7/24/2014
Tyco International Ltd. (now Tyco International plc) and Tyco International (US)
Inc.
Landlord/Lessor




109

--------------------------------------------------------------------------------





SCHEDULE 9.01
ADMINISTRATIVE AGENT’S OFFICE


Administrative Agent’s Office


For Payments and Borrowing Requests/Interest Election Requests:
Citibank, N.A.
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention:  Bank Loans Syndications Department
Fax:  (646) 274-5080
E-mail:  GLAgentOfficeOps@citi.com


Bank:
Citibank N.A.
ABA #:
21000089
SWIFT:
CITIUS33
Account #:
36852248
Account Name:
Agency/Medium Term Finance
Ref:
TYCO
Attn:
Global Loans/Agency



For Certificate Required under Section 5.01(c):
Email to:  oploanswebadmin@citi.com
With a copy to:  brian.reed@citi.com


Other Notices to Administrative Agent:
Citibank, N.A.
1615 Brett Rd, Building #3
New Castle, DE 19720
Attention:  Bank Loans Syndications Department
Fax:  (212) 994-0961
E-mail:  oploanswebadmin@citi.com
With a copy to:  brian.reed@citi.com


Investor Questions (for Lenders):
Phone: (302) 894-6010
Fax: (646) 274-5080
Email: GLAgentOfficeOps@citi.com





110

--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF] NOTE
$ [________]


New York, New York
_______ __, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[INSERT NAME OF THE LENDER], or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Multi-Year Senior Unsecured Credit Agreement, dated
as of March 10, 2016 (as amended, restated, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto and Citibank, N.A., as the Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment), computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of each
Subsidiary Guaranty, if any. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.


Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.





A-1

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.




TYCO INTERNATIONAL HOLDING S.À R.L.



By:        
Name:
Title:

A-2

--------------------------------------------------------------------------------




SCHEDULE
LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








A-3

--------------------------------------------------------------------------------




EXHIBIT B

[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any Subsidiary Guarantees provided in connection
with such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:    ______________________________


2.
Assignee:    ______________________________
[and is an Affiliate of [Identify Lender]]



3.    Borrower:    Tyco International Holding S.à r.l.


4.
Administrative Agent:    Citibank, N.A., as the Administrative Agent under the
Credit Agreement



5.
Credit Agreement:    Multi-Year Senior Unsecured Credit Agreement, dated as of
March 10, 2016, among Tyco International Holding S.à r.l., as borrower, the
Lenders


B-1

--------------------------------------------------------------------------------



party thereto and Citibank, N.A., as Administrative Agent, as amended,
supplemented or otherwise modified from time to time.


6.    Assigned Interest:


Aggregate
Amount of
Commitments/Loans 
For all Lenders
Amount of
Commitment/Loans 
Assigned
Percentage
Assigned of 
Commitment/Loans
$________________
$________________
______________%
$________________
$________________
______________%
$________________
$________________
______________%

[7.    Trade Date:    __________________]







B-2

--------------------------------------------------------------------------------



Effective Date: ______ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:_____________________________
Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:_____________________________
Name:
Title:
[Consented to and] Accepted:


CITIBANK, N.A.,
as Administrative Agent


By:__________________________
Name:
Title:






[Consented to:]


By:__________________________
Name:
Title:

B-3

--------------------------------------------------------------------------------




ANNEX 1
TO ASSIGNMENT AND ASSUMPTION


MULTI-YEAR SENIOR UNSECURED CREDIT AGREEMENT DATED AS OF MARCH 10, 2016, AMONG
TYCO INTERNATIONAL HOLDING S.À R.L., AS BORROWER, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest; (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim; and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement); (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest,

B-4

--------------------------------------------------------------------------------



fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date. The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.



B-5

--------------------------------------------------------------------------------



EXHIBIT C
[FORM OF] SUBSIDIARY GUARANTY
Dated as of [•], [•]
WHEREAS, Tyco International Holding S.à r.l. (the “Borrower”), the Lenders party
thereto and Citibank, N.A., as Administrative Agent, have entered into the
Multi-Year Senior Unsecured Credit Agreement, dated as of [•], 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Borrower is or may be entitled, subject to certain
conditions, to borrow loans thereunder; and
WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned, being a [•] (together with its
successors, the “Guarantor”) and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement and to make extensions
of credit thereunder, the Guarantor is willing to guarantee the obligations of
the Borrower under the Credit Agreement and the Notes issued thereunder.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
ARTICLE I    
DEFINITIONS
Section 1.01    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03, 1.04 and 1.05 of the Credit Agreement shall apply to this
Subsidiary Guaranty. In addition, the following terms, as used herein, have the
following meanings:
“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising. The Guaranteed Obligations shall include, without limitation,
any interest, costs, fees and expenses which accrue on or with respect to any of
the foregoing and are payable by the Borrower pursuant to the Credit Agreement
or any Note, whether before or after the commencement of any case, proceeding or
other action relating to bankruptcy, insolvency or reorganization of any one or
more than one of the Obligors, and any such interest, costs, fees and expenses
that would have accrued thereon or with respect thereto and would have been
payable by the Borrower pursuant to the Credit Agreement or Note but for the
commencement of such case, proceeding or other action.
“Obligors” means, at any time, collectively, the Borrower, the Guarantor and
each other Subsidiary Guarantor at such time.

C-1

--------------------------------------------------------------------------------



ARTICLE II    
GUARANTEE
Section 2.01    The Guarantee. Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to each of the Lenders and the
Administrative Agent the due and punctual payment of all Guaranteed Obligations
as and when the same shall become due and payable, whether at maturity, by
declaration or otherwise, according to the terms thereof. This is a continuing
guarantee and a guarantee of payment and not merely of collection. In case of
failure by the Borrower punctually to pay the indebtedness guaranteed hereby,
the Guarantor, subject to Section 2.03, hereby unconditionally agrees to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.
Section 2.02    Guarantee Unconditional. The obligations of the Guarantor under
this Article 2 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower under any Loan Document, by operation
of law or otherwise;
(b)    any modification or amendment of or supplement to any Loan Document
(other than as specified in an amendment or waiver of this Subsidiary Guaranty
effected in accordance with Section 2.03);
(c)    any modification, amendment, waiver, release, non-perfection or
invalidity of any direct or indirect security, or of any guaranty or other
liability of any third-party, for any obligation of the Borrower under any Loan
Document;
(d)    any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of the Borrower contained in any Loan Document;
(e)    the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Borrower, the Administrative Agent, any Lender
or any other Person, whether or not arising in connection with the Loan
Document; provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;
(f)    any invalidity or unenforceability relating to or against the Borrower
for any reason of any Loan Document, or any provision of applicable law or
regulation of any jurisdiction purporting to prohibit the payment by the
Borrower of the principal of or interest on any Loan or any other amount payable
by the Borrower under any Loan Document; or
(g)    any other act or omission to act or delay of any kind by the Borrower,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that

C-2

--------------------------------------------------------------------------------



might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of the Guarantor under this Article 2.
Section 2.03    Limit of Liability. The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under Section
548 of Chapter 11 of Title 11 of the United States Code, as amended, or any
successor statute (the “Bankruptcy Code”) or any comparable provisions of any
other applicable law. To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date enforcement
hereunder is sought by all Subsidiary Guarantors in respect of the Guaranteed
Obligations; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations (other than contingent
indemnification obligations with respect to unasserted claims) have been
indefeasibly paid in full and the Commitments have been terminated, it being
expressly recognized and agreed by all parties hereto that the Guarantor’s right
of contribution arising pursuant to this Section 2.03 against any other
Subsidiary Guarantor shall be expressly junior and subordinate to such other
Subsidiary Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under any Subsidiary Guaranty. All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 2.03, each Subsidiary Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Subsidiary Guarantor in respect of
such payment. The Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, the Guarantor has the right
to waive its contribution right against any other Subsidiary Guarantor to the
extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.
Section 2.04    Discharge; Reinstatement in Certain Circumstances. Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect until the Commitments are terminated and the principal of
and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full. If at any time any payment of
the principal of or interest on any Loan or any other amount payable by the
Borrower under any Loan Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any other Obligor
or otherwise, the Guarantor’s obligations under this Article II with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

C-3

--------------------------------------------------------------------------------



Section 2.05    Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower or any other Person.
Section 2.06    Subrogation and Contribution. (a) The Guarantor irrevocably
waives any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by the Borrower in respect thereof or
(ii) to receive any payment, in the nature of contribution or for any other
reason, from the Borrower with respect to such payment.
(b)    Notwithstanding the provision of subsection (a) of this Section 2.06, the
Guarantor shall have and be entitled to (i) all rights of subrogation or
contribution otherwise provided by law in respect of any payment it may make or
be obligated to make under this Subsidiary Guaranty and (ii) all claims (as
defined under the Bankruptcy Code) it would have against the Borrower or any
other Subsidiary Guarantor (each an “Other Party”) in the absence of subsection
(a) of this Section 2.06 and to assert and enforce the same, in each case on and
after, but at no time prior to, the date (the “Subrogation Trigger Date”) which
is one year and five days after the Maturity Date if, but only if, (x) no
Default or Event of Default of the type described in Article VI of the Credit
Agreement with respect to the relevant Other Party has existed at any time on
and after the Subrogation Trigger Date; and (y) the existence of the Guarantor’s
rights under this clause (b) would not make the Guarantor a creditor (as defined
in the Bankruptcy Code) of such Other Party in any insolvency, bankruptcy,
reorganization or similar proceeding commenced on or prior to the Subrogation
Trigger Date.
Section 2.07    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:
Section 3.01    Corporate Existence and Power. The Guarantor is a [•] duly
[incorporated] [organized or formed], validly existing and in good standing
under the laws of [•].
Section 3.02    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:
(a)    are within the Guarantor’s [corporate] powers;

C-4

--------------------------------------------------------------------------------



(b)    have been duly authorized by all necessary [corporate] action on the part
of the Guarantor;
(c)    require no action by or in respect of, or filing with, any Governmental
Authority on the part of the Guarantor; and
(d)    do not contravene, or constitute a default by the Guarantor under, any
provision of (i) applicable law or regulation, (ii) the certificate of
incorporation or by-laws of the Guarantor or (iii) any agreement or instrument
evidencing or governing Debt of the Guarantor or any other material agreement,
judgment, injunction, order, decree or other instrument binding upon the
Guarantor.
Section 3.03    Binding Effect. This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.
Section 3.04    Not an Investment Company. The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
ARTICLE IV    
MISCELLANEOUS
Section 4.01    Notices. All notices, requests and other communications to be
made to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission, Approved Electronic
Communication or similar writing) and shall be given: (a) if to the Guarantor,
to it at its address or by Approved Electronic Communication as set forth on the
signature pages hereof or such other address, website or email address as the
Guarantor may hereafter specify for the purpose by notice to the Administrative
Agent and (b) if to any party to the Credit Agreement, to it at its address or
by Approved Electronic Communication as specified in or pursuant to the Credit
Agreement. Each such notice, request or other communication shall be effective
(i) if given by Approved Electronic Communication, when confirmation of receipt
thereof is received by the sender, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section 4.01.
Section 4.02    No Waiver. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
Section 4.03    Amendments and Waivers. Any provision of this Subsidiary
Guaranty may be amended or waived if, and only if, such amendment or waiver is
entered into in accordance with Section 9.02 of the Credit Agreement.

C-5

--------------------------------------------------------------------------------



Section 4.04    Successors and Assigns. This Subsidiary Guaranty is for the
benefit of the Lenders and the Administrative Agent and their respective
successors and assigns and, in the event of an assignment of the Loans, the
Notes or other amounts payable under the Loan Documents, the rights hereunder,
to the extent applicable to the indebtedness so assigned, shall be transferred
with such indebtedness. All provisions of this Subsidiary Guaranty shall be
binding upon the Guarantor and its successors and assigns.
Section 4.05    Taxes. All payments by the Guarantor hereunder shall be made
free and clear of Taxes and otherwise in accordance with Section 8.05 of the
Credit Agreement (which Section, including, but not limited to, the
indemnification provisions contained therein, is hereby incorporated by
reference as if set forth herein; provided that each reference contained therein
to an Obligor shall be a reference to the Guarantor).
Section 4.06    Effectiveness. (a) This Subsidiary Guaranty shall become
effective when the Administrative Agent shall have received a counterpart hereof
signed by the Guarantor.
(b)    The Guarantor may at any time elect to terminate this Subsidiary Guaranty
and its obligations hereunder if (i) after giving effect thereto, no Default
shall have occurred and be continuing; and (ii) at such time the Guarantor does
not have in effect a guarantee, the effect of which would require the Guarantor
to be a Subsidiary Guarantor under the terms of Section 5.12 of the Credit
Agreement. If the Guarantor so elects to terminate this Subsidiary Guaranty, it
shall give the Administrative Agent notice to such effect, which notice shall be
accompanied by a certificate of a Responsible Officer to the effect that, after
giving effect to such termination, no Default shall have occurred and be
continuing. The Administrative Agent may if it so elects conclusively rely on
such certificate. Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default shall have occurred and be
continuing, the Administrative Agent shall promptly deliver to the Guarantor the
counterpart of this Subsidiary Guaranty delivered to the Administrative Agent
pursuant to Section 4.06(a), and upon such delivery this Subsidiary Guaranty
shall terminate and the Guarantor shall have no further obligations hereunder.
In addition to the foregoing, this Subsidiary Guaranty may be terminated and
released in accordance with the terms of the penultimate paragraph of
Section 7.08 of the Credit Agreement.
Section 4.07    GOVERNING LAW; SUBMISSION TO JURISDICTION. (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK. THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

C-6

--------------------------------------------------------------------------------



If the Guarantor is not organized under the laws of the United States of America
or a State thereof:
Appointment of Agent for Service of Process. The Guarantor hereby irrevocably
designates and appoints CT Corporation System, having an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its authorized agent,
to accept and acknowledge on its behalf service or any and all process which may
be served in any suit, action or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City. The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent. Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof. If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.
Service of Process. The Guarantor hereby consents to process being served in any
suit, action, or proceeding of the nature referred to in subsection (a) above in
any federal or New York State court sitting in New York City by service of
process upon the agent of the Guarantor, as the case may be, for service of
process in such jurisdiction appointed as provided in subsection (b)(i) above;
provided that, to the extent lawful and possible, written notice of said service
upon such agent shall be mailed by registered airmail, postage prepaid, return
receipt requested, to the Guarantor at its address specified on the signature
pages hereof or to any other address of which the Guarantor shall have given
written notice to the Administrative Agent. The Guarantor irrevocably waives, to
the fullest extent permitted by law, all claim of error by reason of any such
service and agrees that such service shall be deemed in every respect effective
service of process upon the Guarantor in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to the Guarantor.
No Limitation on Service or Suit. Nothing in this Section 4.07 shall affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Lender to bring proceedings against the Guarantor in the courts of any
jurisdiction or jurisdictions.
Waiver of Immunities. To the extent permitted by applicable law, if the
Guarantor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) with respect to itself or any of its property, the Guarantor
hereby irrevocably waives and agrees not to plead or claim such immunity in
respect of its obligations under this Subsidiary Guaranty. The Guarantor agrees
that the waivers set forth above shall be to the fullest extent permitted under
the Foreign Sovereign

C-7

--------------------------------------------------------------------------------



Immunities Act of 1976 of the United States of America and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.
Section 4.08    WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 4.09    Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty
is made or satisfied in the Other Currency, then, to the extent that the payment
(when converted into the Required Currency at the rate of exchange on the date
of payment or, if it is not practicable for the Payee to purchase the Required
Currency with the Other Currency on the date of payment, at the rate of exchange
as soon thereafter as it is practicable for it to do so) actually received by
the Payee falls short of the amount due under the terms of this Subsidiary
Guaranty, the Guarantor shall, to the extent permitted by law, as a separate and
independent obligation, indemnify and hold harmless the Payee against the amount
of such shortfall. For the purpose of this Section, “rate of exchange” means the
rate at which the Payee is able on the relevant date to purchase the Required
Currency with the Other Currency and shall take into account any premium and
other costs of exchange.
Section 4.10    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write‑Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(iv)    (i)    a reduction in full or in part or cancellation of any such
liability;
(v)    (ii)    a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Subsidiary Guaranty or any other Loan Documents; or
(vi)    (iii)    the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

C-8

--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write‑Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule.



C-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.


[GUARANTOR]
 

By:    
 
Name:
 
Title:
   Address:
 
Email:






C-10

--------------------------------------------------------------------------------




EXHIBIT D
[FORM OF] COMMITMENT INCREASE NOTICE


Citibank, N.A.,
as Administrative Agent for the Lenders
party to the Credit Agreement referred to below,
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961
_______ __, 20__
Ladies and Gentlemen:
The undersigned, Tyco International Holding S.à r.l. (the “Borrower”), refers to
the Multi-Year Senior Unsecured Credit Agreement, dated as of March 10, 2016 (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
party thereto and Citibank N.A., as Administrative Agent, and hereby gives you
notice pursuant to Section 2.15 of the Credit Agreement that the Borrower hereby
requests a Commitment Increase under the Credit Agreement and, in that
connection, sets forth below the information relating to such Commitment
Increase (the “Proposed Commitment Increase”) as required by Section 2.15(a) of
the Credit Agreement:
(1)
The Business Day of the Proposed Commitment Increase is [•], 20[•], and such
date is at least 90 days prior to the Maturity Date;

(2)    The amount of the Proposed Commitment Increase is $[•];
(3)
[Insert name of Lender/third-party financial institution] is willing to
participate in the Proposed Commitment Increase in the amount of $[•]; and

(4)
After giving effect to the Commitment Increase, the Commitments will not exceed
$1,250,000,000.

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Commitment Increase:
(a)    The representations and warranties of the Borrower and any Subsidiary
Guarantor, as applicable, set forth in Article III of the Credit Agreement or
any other Loan Document are and will be true and correct in all material
respects, both before and after giving effect to such Proposed Commitment
Increase, as though made on such date, or, if any such representation or
warranty was made as of a specific date, such representation and warranty was
true and correct in all material respects on and as of such date; and

D-1

--------------------------------------------------------------------------------



(b)    At the time of and immediately after giving effect to such Proposed
Commitment Increase, no Default has occurred and is continuing.
Very truly yours,
TYCO INTERNATIONAL HOLDING S.À R.L.
 

By:_________________________________
Name:
Title:








D-2